United States Court of Appeals
                       For the First Circuit


Nos. 09-2094,
     09-2211,
     09-2285,
     09-2376,
     09-2461,

                     UNITED STATES OF AMERICA,

                             Appellee,

                                 v.

                    VÍCTOR GERARDO CORTÉS-CABÁN,
                      PASCUAL SANTIAGO-MÉNDEZ,
                    LUIS ENRIQUE RUPERTO-TORRES,
                    ANTHONY DOMÍNGUEZ-COLÓN, and
                    VÍCTOR GERARDO CORTÉS-CABÁN,

                      Defendants, Appellants.



          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]


                               Before

                         Lynch, Chief Judge,
                Torruella and Stahl, Circuit Judges.


     Ramón García-García, for appellant Cortés-Cabán.
     Ernesto Hernández-Milán, for appellant Santiago-Méndez.
     Nicolás Nogueras-Cartagena, for appellant Ruperto-Torres.
     Lydia Lizarríbar-Masini, for appellant Domínguez-Colón.
     Scott H. Anderson, Assistant United States Attorney, with whom
Rosa Emilia Rodríguez-Velez, United States Attorney, Julia M.
Meconiates, Assistant United States Attorney, and Nelson Pérez-
Sosa, Assistant United States Attorney, Chief, Appellate Division,
were on brief for appellee.




                         August 10, 2012




                               -2-
              TORRUELLA, Circuit Judge, opinion of the court except as

to Part II.B, Part II.C.1, and Part II.C.2; Dissenting in Part

II.B, Part II.C.1, and Part II.C.2.1

                    "Quis custodiet ipsos custodes?"2

              We are presented with highly troubling instances of

abuses   of     police   power,   including    the   disturbing   practice,

conducted by certain members of the Mayagüez Drugs and Narcotics

Division of the Puerto Rico Police Department, of planting evidence

and conducting illegal searches and seizures in violation of the

Fourth Amendment.

              Defendants-Appellants           Pascual     Santiago-Méndez

("Santiago"), Anthony Domínguez-Colón ("Domínguez"), Victor Cortés-

Caban ("Cortés"), and Luis Enrique Ruperto-Torres ("Ruperto"), all

police officers in the Puerto Rico Police Department, were charged

in a two-count indictment for (1) conspiring to injure, oppress,

threaten, and intimidate persons in the town of Mayagüez in the

free exercise or enjoyment of their constitutional rights in

violation of 18 U.S.C. § 241, and (2) conspiring to possess with

intent to distribute controlled substances in violation of 21




1
   Chief Judge Lynch writes the opinion of the court as to the
issues considered in Part II.B, Part II.C.1, and Part II.C.2, which
Judge Stahl joins. See infra.
2
  This expression is most commonly translated as, "Who watches the
watchmen?" Juvenal, Satires, "Satire VI: The Decay of Feminine
Virtue."

                                     -3-
U.S.C. §§ 841(a)(1) & 846.3          Following their jury trial, all

appellants were convicted of count one, with Santiago, Cortés, and

Domínguez also being convicted of count two.

             All appellants challenge their convictions, asserting

that the government failed to present sufficient evidence showing

a violation of either 18 U.S.C. § 241 or 21 U.S.C. §§ 841(a)(1) &

846.4     Additionally,      Santiago,     Domínguez,   and   Ruperto   raise

distinct challenges to their sentences.

             In brief, we affirm all appellants' convictions as to

count one.     As to the convictions under count two for alleged

conspiracy    to   possess    with   intent    to   distribute   controlled

substances, we are presented with a matter of first impression.

And it is here that I part company with my colleagues, who affirm

the convictions of Santiago, Cortés, and Domínguez as to count two

and conclude that the government's evidence satisfies the legal

requisites for a conviction of conspiracy to posses with intent to

distribute controlled substances under 21 U.S.C. §§ 841(a)(1) and

846.    I respectfully dissent from my colleagues' holding in this

respect for the reasons set forth infra.



3
   In total, ten defendants were indicted for their roles in the
charged conspiracies. We limit our discussion to those appellants
presently before us.
4
   Because Ruperto only was convicted of count one, he limits his
conviction challenge to whether the government met its burden of
showing his involvement in a conspiracy pursuant to 18 U.S.C.
§ 241.

                                     -4-
           The evidence supporting the convictions as to both count

one (conspiracy to violate civil rights) and count two (conspiracy

to possess controlled substances with intent to distribute) is

substantially the same and is sufficient to permit the jury to

conclude beyond a reasonable doubt the following facts.

                            I.    The Facts

A. The Black Box and the Nefarious Use of its Contents by Certain
Police Officers

           The underlying criminal acts at issue in this case may be

traced back -- like so many Pandora-released evils -- to a box.

           Appellants,    members     of     the   Puerto       Rico    Police

Department's   Mayagüez    Drugs      and    Narcotics      Division      (the

"Division"), were convicted of fabricating criminal cases against

citizens through the planting of controlled substances, leading to

such citizens' wrongful arrests based on the fabricated evidence.

Several   appellants   asserted     that    this   was   done    to    meet   a

department-required weekly quota of arrests.5

           From 2005 to 2007, Lieutenant Dennis Muñiz ("Muñiz")

served as the director of the Division.             He participated and



5
   The Division had a quota of arrests that officers were required
to complete every week.       If officers failed to satisfy the
Division's quota they could face administrative repercussions, such
as a change in position. The government challenges appellants'
contentions that their actions were motivated by any such quota,
noting that in certain instances, Division members exacted a
personal vendetta against particular "marks" through case
fabrication. Appellants' motivation in this particular respect is
immaterial to establishing the illegality of their actions.

                                    -5-
assisted in overseeing this fabrication practice. At trial, Muñiz,

testifying as a government witness, stated that the drugs used by

the officers for purposes of fabrication typically were stored in

a metal black box that generally was under the care and custody of

Santiago, a supervisor in the Division. It was Santiago's practice

to store the box in a file cabinet in his office.                  The box

contained    a   mélange   of   contraband,   including   crack,   cocaine,

heroin, aluminum strips, drug paraphernalia, and ammunition rounds.

Such contraband was given to agents prior to their execution of a

search warrant or other intervention to ensure that an arrest would

ensue.      Testimony at trial confirmed that Muñiz and Santiago

specifically instructed officers to plant drugs if a search or

intervention was not "positive," i.e., did not produce valid

grounds for arrest.6

            The following acts of fabrication were established beyond

a reasonable doubt.7




6
   Officers repeatedly used the term, "positive," to refer to a
search that had to produce grounds for an arrest, such as the
discovery of contraband or other illegal material. We use the term
in like fashion throughout this opinion.
7
   We acknowledge at the outset that the record does not show the
subsequent consequences or ramifications for those citizens
implicated in the described fabricated cases and false arrests, nor
does it specifically confirm the charges for which the various
arrestees were processed. Where such information is available in
the record, it is so noted.

                                     -6-
            1.    The Stolen Car Incident

            Muñiz   testified      that   sometime   during   his    tenure   as

director of the Division, his daughter called him to report that

her   car   had   been   stolen.     Muñiz   stated   that    he    immediately

contacted Santiago to help investigate the matter and locate the

vehicle while he drove to meet his daughter.            Meanwhile, Santiago

recruited agents Luis Vélez ("Vélez") and Domínguez to assist.

Soon after, Santiago called Muñiz to inform him that they not only

had located his daughter's car, but also had arrested three minors

whom they were taking to the Division in Mayagüez.             Muñiz quickly

altered his course to drive to the Division, confirm ownership of

the vehicle, and observe the detained youths.            On arriving at the

Division, Muñiz recognized his daughter's car.           When he spoke with

Santiago, Santiago informed him that he had fabricated a case

against the minors, charging them with possession of controlled

substances even though no drugs had been found on them at the time

of arrest or processing.        The arrested minors were processed for

possession of controlled substances and robbery of the vehicle,

ultimately pleading guilty to both counts. Of course, only the car

robbery charge was properly supported by legal evidence.




                                      -7-
            2.    The Search of "El Monstruo's" Home

            Around the end of 2006 and early 2007, officers conducted

a search of the residence of José "El Monstruo."8              Before leaving

the Division to assist with the search, Santiago handed Agent Vélez

a small bag containing marijuana and cocaine.           Santiago, speaking

on behalf of himself and Muñiz, instructed Vélez to "wait for their

call" before taking any action, and advised Vélez that the search

had to be "positive."      Vélez, also testifying for the government,

indicated    that    he   only   abided    by   the   second    part   of   the

instruction, taking it upon himself to plant the drugs in a closet

next to the bathroom upon entering the premises without waiting for

Santiago or Muñiz's go-ahead.              Vélez also testified that he

received numerous calls from both Santiago and Muñiz during the

search, in which they repeatedly stressed that the search had to be

"positive."      During one such call, Vélez stated that he told them

"the job had been done" and to "take it easy."             Two individuals

present at the residence were arrested as a result of the search

and charged with illegal possession of controlled substances.

            3.    The Monte Isleño Search

            In early 2007, Vélez was sent out to conduct another

search and seizure operation, this time in the Monte Isleño housing

project, the situs of an ongoing drug investigation with various


8
   The record does not establish the full name of José, a/k/a "El
Monstruo." As can be discerned, "El Monstruo" means "The Monster"
in the Spanish language.

                                     -8-
search and seizure orders.            Santiago again gave Vélez a bag of

contraband, this time containing crack, and instructed him to make

sure the search turned out positive.               On arriving at the premises,

Vélez observed two detained individuals and proceeded to the

interior of the residence; he planted the drugs in a bureau drawer

located   on     the    second   floor    and     exited   the   home.     Officers

subsequently arrested the detained individuals based on the planted

evidence.

            4.    The Man Who Swallowed Marijuana

            Also in early 2007, agents Santiago, Vélez, and Domínguez

were conducting a "preventive round" in an unmarked civilian

vehicle     in    the     area   of      Quinto     Centenario     under    Muñiz's

supervision.9      While patrolling, the officers observed a group of

people gathering under a tree.             When the group spotted the police

officers' presence in the vehicle, one individual fled, which

prompted Domínguez and Vélez to immediately exit the car and give

chase. The chase was short-lived, as the individual tripped on his

sandals and fell.           The officers detained the individual and

proceeded to search and question him.                  The search revealed no

contraband on his person, but upon questioning by Vélez the suspect

admitted to having swallowed marijuana before the police caught up

to him.   Vélez testified that he noticed the smell of marijuana on


9
   Testimony at trial clarified that a "preventive round" occurs
when officers patrol to maintain security and inhibit the
occurrence of crime through their presence.

                                          -9-
the man's breath. The officers proceeded to arrest the subject and

to take him to the police station for processing where he was

charged with possession of cocaine, despite the fact that cocaine

was not found in his possession.

           5.    The "Planting" at the Puchi Residence

           In approximately February or March 2007, agents in the

Division prepared for a search and seizure operation targeting a

known drug leader's home, Omayra Segarra, also known as "Puchi."

Vélez was to be one of the participating agents.                   Santiago,

frustrated with Puchi's lack of cooperation in providing the

Division with information, decided to "fix" the search.            Santiago,

as had been done on previous occasions, advised Vélez that the

search   had    to   be   "positive"    and   handed   him   several   baggies

containing marijuana and cocaine.         Additionally, Santiago gave him

specific instructions to plant the drugs in both Puchi's home and

in her car.

           Various officers, including Cortés, traveled with Vélez

to Puchi's residence. Upon arrival, the officers, including Vélez,

entered the residence.        Vélez walked to a room and planted a bag

containing cocaine on a shelf in the closet.             He then exited the

residence while the other officers continued the search of the

home, eventually coming upon the planted evidence.            While standing

outside the residence, Vélez received a phone call from Santiago,

who was en route to Puchi's place, seeking an update on the Puchi


                                       -10-
search.    Vélez informed him that the "job up in the residence was

done," but that "the one in [Puchi's car] was still not so."

            Soon after, Santiago arrived and obtained the keys to

Puchi's vehicle from Agent Cortés, who was still inside the home

conducting the search.          Santiago opened Puchi's car's passenger

door and instructed Vélez to plant the marijuana in the vehicle,

which he did.         Cortés then arrived with a drug canine, which

quickly detected the planted marijuana. Puchi and her husband were

arrested for possession of the planted controlled substances.

            6.     The Columbus Landing Episode

            Following Puchi's arrest, the agents returned to the

Division. Some agents worked on the processing of the Puchi-

residence arrestees, while others left to get breakfast.                         The

remaining       agents,    including     Vélez,   waited       to   execute     other

outstanding search and seizure orders.                    One of these orders

included a search at the Columbus Landing housing project.

            Vélez left the Division together with Santiago in a

police vehicle, while other officers traveled to the project

separately.      Vélez testified that when he and Santiago arrived at

the   search     location,    Santiago     handed   him    a    brown   paper    bag

containing baggies of cocaine.             Santiago advised Vélez that the

search    had    to   be   "positive."      Vélez   testified       that   he   felt

"uncomfortable" with Santiago's instructions, and told him that

"this had to come to an end, that this manner of working could not


                                       -11-
continue."        Vélez then entered the home, placed the paper bag

containing the cocaine baggies on top of a bureau in a bedroom, and

exited the room.

             On leaving the room, Vélez said he saw that the other

assisting officers already had placed two of the home's residents

under arrest for legitimately-discovered -- i.e., not planted --

controlled substances.       Santiago, observing the same, instructed

Vélez to retrieve the planted paper bag from the bedroom.                Vélez

complied and hid the bag inside his bulletproof vest pocket.              Once

Santiago   and     Vélez   had   reached     their   police   vehicle,   Vélez

testified that he threw the drug bag into the private confines of

the car and told Santiago, "This can't go on.           This isn't going to

happen again."      But like many other plans of mice and men, this was

not to be.

             Vélez participated in yet another search operation later

that same day, also at the Columbus Landing housing project,

planting the same bag retrieved from the previous operation in a

pile of men's shoes in the targeted residence, again pursuant to

Muñiz's instructions. The planted evidence was again the basis for

the arrest of the Columbus Landing resident.

             7.    Bosques' Revenge

             In July 2007, Santiago received a phone call from Agent

José Bosques ("Bosques"), who by that time was cooperating with the




                                      -12-
Federal Bureau of Investigation ("FBI").10                Bosques told Santiago

he needed drugs to fabricate a case against his neighbors, and told

him he was going to the Division to obtain some from their stash.

Santiago informed Bosques that he had left their cache with Vélez,

but that he could take whatever he wanted.                 Bosques then called

Vélez.    Vélez was not at the office, but said the black box was.

After    speaking    with   Vélez,      Bosques   again    contacted   Santiago,

informing him of his predicament. Santiago            suggested that Bosques

contact Agent Bey to see if he could provide him with the drugs,

and Santiago did so.        He explained to Bey why he wanted the drugs

and requested a few bags of marijuana and cocaine.                  Bey initially

told Bosques that he would look into it; however, when Bosques

called Bey again while en route to the Division, Bey said he was no

longer there, but that he had left the drugs with Domínguez.

            When Bosques arrived, Domínguez had them go to the

restroom.    He then handed Bosques a clear plastic bag containing a

small amount of the requested cocaine and marijuana.                 Upon   seeing

the small amount of drugs, Bosques asked Domínguez for rounds of

ammunition that he could plant in addition to the drugs. Domínguez

became suspicious of the request and asked Bosques if he was

"wired,"    trying    to    lift   up    Bosques's   shirt     to    confirm   his



10
   The exact date when Agent Bosques first began cooperating with
the FBI is not clear from the record. What is clear, however, is
that Bosques often wore a concealed recording device to document
his interactions with the conspiring officers.

                                        -13-
suspicions. Bosques literally dodged the question and moved out of

Domínguez's prying reach; he picked up his bulletproof vest, which

was lying nearby, and held it against his body to avoid Domínguez's

inquisitive hands.       Domínguez was taken in by this ruse and

desisted in his attempt to pat Bosques down, instead giving Bosques

the requested rounds.      Bosques then left the premises, thereafter

handing the drugs, ammunition, and recording equipment to the FBI.

             8.   Going to the Dogs

             Also in July 2007, civilian Wilfredo Henríquez Pérez

("Henríquez") arrived home from work and, as was his custom, left

to walk his dog.        While walking his dog, Henríquez spotted an

individual    dressed    in   civilian       clothes   running     towards   him

brandishing a weapon in his hand.            Unbeknownst to Henríquez, the

individual was a police officer, Agent Domínguez, to be precise.

Domínguez detained Henríquez, hitting him twice on the side of the

head.   Domínguez then patted Henríquez down, finding five dollars

on his person.      He arrested him and placed him in a police car.

             Henríquez repeatedly asked Domínguez why he was under

arrest, but to no avail.        Upon arriving at the police station,

Henríquez was placed in an office while Domínguez spoke to Vélez.

Domínguez    then   requested   two    bags    of   drugs   from   Vélez.    On

receiving them, he reentered the office in which Henríquez had been

detained, gestured to the bags, and told Henríquez, "this is what

I got from you, what I seized from you, . . . [i]f you help me,


                                      -14-
I'll help you." Domínguez, apparently unsatisfied with Henríquez's

response, decided to release Henríquez soon after. He was about to

do so when Henríquez's neighbor, Pita Martí ("Martí"), an attorney,

arrived at the station.        Martí stated that he had witnessed the

entire incident of Henríquez's arrest, and that at no time did he

see   Domínguez    seize     any   drugs   from   Henríquez.       A     brief

confrontation ensued, causing Domínguez to take Henríquez back

inside the station, thereby prolonging his detainment.          Later that

evening, Henríquez was released. No formal drug possession charges

were ever filed against him.

          9.   Confessions in an Unmarked Police Car

          In      mid-July    2007,    Agents     Bosques    and       Cortés,

investigating two individuals named Corinna and Bachan, went on a

surveillance assignment in an unmarked police car.             The agents

observed Corinna leave a house in a car and followed him in their

vehicle for a brief period. Despite not observing any illegal acts

on Corinna's part during that time, Bosques testified that Cortés

told him "he would 'dress' [Corrina] up himself."           Bosques stated

he interpreted Cortés' statement to mean that, when drafting his

sworn statement for a search warrant, Cortés would craft the facts

in such a manner that they would support the issuance of a warrant.

          Also while patrolling, Bosques testified that Cortés

spoke to him about a previous arrest, to which he admitted to

fabricating the facts.        Soon after their surveillance session,


                                    -15-
Bosques assisted Cortés in drafting a sworn affidavit -- containing

false information describing events that never took place -- to

obtain a search warrant against Bachan and Corrina.

          10.   "Dealing With It" at the El Carmen Housing Project

          Bosques went on another surveillance assignment with

Agent Ruperto, also in mid-July.      Ruperto, one of the higher-

ranking officers in the operation, instructed Bosques that he

wanted to complete eight arrests that day to satisfy their quota.

They then traveled to the El Carmen housing project, as Bosques

testified, "to intervene with any person who was committing any

type of violation against the controlled substances law."

          The plan for the operation was for Bosques, Cortés, and

other participating agents to interview various confirmed drug

users and record their names and personal information under the

guise of locating a drug rehabilitation program for them.     This

explanation, in fact, was a ploy for the agents' ongoing practice

of inputting such information to generate false arrest reports.

          While patrolling, Ruperto told Bosques that he expected

him "to catch a motherfucker who's full of drugs."    When Bosques

asked what he should do if he seized an individual with no drugs on

his person, Ruperto replied, "[y]ou have to deal with that."

Bosques reminded Ruperto that he was "in zero," meaning he had just

returned from vacation, and thus, had no drugs or substances with

which to fabricate a case or an arrest.       Ruperto and Bosques


                               -16-
continued patrolling and passed the same area in which Domínguez

had chased down and arrested Henríquez.        Ruperto, remembering the

incident, began laughing and remarked, "[Domínguez] did what he had

to do."   When Henríquez, by chance, passed by their surveillance

point, Ruperto, recognizing him, said, "Look at Flaco, where we

arrested him."11

           11.   The Unraveling of the Conspiracy to Fabricate
           Criminal Cases and the Search for the Black Box

           On July 17, 2007, FBI agents Edwin Dorsey ("Dorsey") and

Julio Tobar ("Tobar") approached Cortés as he exited a local

courthouse.    The federal agents told Cortés that they wanted to

speak   with   him   regarding   the   suspected   fabrication   of   cases

occurring in his unit at the time, as well as both his and his

officers' participation in such activity.            The federal agents

invited Cortés into their vehicle for a more private conversation.

Federal agent Tobar then stated that he knew Cortés had in his

possession at that time two affidavits containing false information

that he had authenticated in court.         After Tobar read Cortés his

rights, Cortés admitted the falsity of the affidavits and confirmed

his involvement in the fabrication of other cases in his unit.

           Following their conversation, Dorsey and Tobar sought and

executed a search warrant to locate and seize the infamous black

box containing the contraband.         The subsequent search of the drug


11
   At trial, Bosques explained that Ruperto's reference to "Flaco"
was his means of referring to Henríquez.

                                   -17-
unit's premises concluded with the agents' finding the box in

Vélez's desk.    They also discovered more controlled substances in

a locker inside the unit's premises.

           While the FBI agents were executing the warrant, Division

officers, including Bosques, Santiago,12 Ruperto, and Vélez, met

outside the building to try to concoct an alibi justifying their

possession of various contraband and the black box.     A potential

plan was to inform the federal agents that the black box had been

seized during a search of a housing project. The Division officers

met again several days later to discuss the FBI search and confirm

their stories.     Santiago instructed Vélez to prepare a report,

explaining that the black box had been seized during a search of a

housing project following a confidential phone call, but that, due

to excessive work, he had been unable to draft the report sooner.

           On July 21, 2007, Cortés and federal agent Tobar met

again.   During their meeting, and after Tobar had read Cortés his

rights, Cortés admitted that he had participated in the planting of

evidence in several of the fabricated cases, listing approximately

ten to fifteen instances when he had done so.   Cortés additionally

admitted to planting evidence approximately twenty times and to

executing approximately seventy search warrants containing some



12
    Agent Santiago had recently returned from vacationing in the
Dominican Republic, arriving the day of the FBI's search of the
Division. Testimony at trial established that Santiago had given
the black box to Vélez prior to his vacation.

                                -18-
degree of false information. Cortés confirmed that during a search

of a housing project, he, along with other agents, had gathered

information from drug users under the pretense of finding them a

rehabilitation program, when in fact the agents were using such

data to generate false arrest reports.          Lastly, Cortés admitted to

giving drugs to Bosques so that he could use them to plant evidence

in support of fabricated cases.

             On August 23, 2007, a grand jury issued a two-count

indictment in the District of Puerto Rico, charging appellants with

conspiracy to violate civil rights under 18 U.S.C. § 241, and

conspiracy    to    possess   controlled    substances     with   intent     to

distribute in violation of 21 U.S.C. §§ 841(a)(1) & 846. Following

trial, the jury rendered a verdict, convicting Santiago, Cortés,

and Domínguez of both counts and Ruperto, only of count one.                The

district court subsequently denied appellants' Rule 29 motions for

a judgment of acquittal and sentenced them to differing terms of

imprisonment.      This appeal followed.

                              II. Discussion

             All appellants challenge their convictions as to count

one, with Cortés, Domínguez, and Santiago also challenging their

count two convictions.

             The standards of review applicable to the issues before

us   are   well-settled.      We   review   a   district   court's   Rule    29

determination de novo. United States v. Hernández, 218 F.3d 58, 64


                                     -19-
(1st Cir. 2000).    Our case law also clearly holds that a review of

a court's denial of a motion for acquittal "is quite limited; we

must affirm unless the evidence, viewed in the light most favorable

to the government, could not have persuaded any trier of fact of

the defendant's guilt beyond a reasonable doubt."           Id. (quoting

United States v. Paradis, 802 F.2d 553, 559 (1st Cir. 1986))

(internal quotation mark omitted).        This standard of review is

"formidable,    and    defendants      challenging    convictions    for

insufficiency of evidence face an uphill battle on appeal." United

States v. Rivera-Rodríguez, 617 F.3d 581, 596 (1st Cir. 2010)

(quoting United States v. Lipscomb, 539 F.3d 32, 40 (1st Cir.

2008)) (internal quotation marks omitted). In assessing appellants'

sufficiency    of     the   evidence     challenge,    we    place   "no

premium . . . upon direct as opposed to circumstantial evidence;

both types of proof can adequately ground a conviction."          United

States v. Ortiz, 966 F.2d 707, 711 (1st Cir. 1992).

A.   Conspiracy pursuant to 18 U.S.C. § 241

           Appellants argue that the government failed to present

sufficient evidence showing (1) their respective involvement in or

agreement to join the § 241 conspiracy, or (2) any specific intent

on each of their parts to so violate citizens' rights.13


13
   In contesting the sufficiency of the evidence supporting their
count one convictions, appellants raise the following additional
arguments unique to their respective appeals.

     Santiago contends that the government did not identify nor

                                 -20-
present testimony from a victim whose rights actually were harmed
by Santiago. Moreover, Henríquez, the only witness-victim whom the
government did offer, identified Domínguez and Cortés as his
perpetrators and misidentified one of the conspirators at trial,
weakening his credibility.

    Domínguez argues that the specific instances for which the
government offered evidence in support of appellants' alleged
violations did not prove the occurrence of unlawful arrests;
rather, the evidence showed that "there was founded reason to
believe that [the arrested] individuals had engaged in unlawful
conduct." Further, Domínguez contends that in none of the alleged
incidents was he specifically identified to have been carrying or
planting baggies of drugs.   Lastly, even if any of the alleged
conspiratorial acts in fact occurred, Domínguez asserts that such
actions were carried out pursuant to superiors' orders, weighing
against a finding of liability as to count one.

     Ruperto likewise argues that the evidence offered at trial
showed, at most, that any actions undertaken on his part were
performed pursuant to superiors' orders. Moreover, testimony at
trial confirmed that any interventions in which he participated
were legitimate. No evidence showed Ruperto had any knowledge as
to other officers' planting of false evidence; that he ever asked
or ordered another officer to fabricate a case; or that he himself
so planted evidence.

   Ruperto also notes that he only was convicted of the count one
conspiracy, but not of the count two conspiracy. Ruperto contends
the only evidence presented as to count one turned on the same
wrongdoing -- appellants' alleged use of illegal drugs to fabricate
cases -- supporting his co-appellants' convictions as to count two.
Because he was acquitted of "all wrong-doing related to the drug
[distribution] conspiracy," and because the government failed to
produce other evidence showing a violation of citizens' rights,
Ruperto argues that his conviction under count one cannot stand.

    These arguments were incorporated into appellants' overall
sufficiency of the evidence challenges to their count one
convictions, which we reject for the reasons stated herein.
Regarding Domínguez and Ruperto's "following orders" defense, we
reject the validity of a so-called Nuremberg defense. Cf. Judgment
of the Tribunal, Trial of Wilhelm von Leeb and Thirteen Others, 12
Law Reports of Trials of War Criminals 1, 71-72 (United States War
Crimes Commission 1949) (noting "[t]he fact that any person acted
pursuant to the order of his Government or of a superior does not

                               -21-
             1.    Standard of Review and Applicable Law

             A conspiracy pursuant to 18 U.S.C. § 241 exists where

"two or more persons conspire to injure, oppress, threaten, or

intimidate any person . . . in the free exercise or enjoyment of

any right or privilege secured to him by the Constitution or laws

of the United States . . . ."             18 U.S.C. § 241.     Thus, to convict

for   such    a    conspiracy,      the    government   must     establish    that

defendants        "1)   conspired    to     injure,   oppress,    threaten,    or

intimidate one or more of the victims, 2) with the intent to

interfere with the victim's due process rights, 3) under color of

state law."       United States v. Guidry, 456 F.3d 493, 507 (5th Cir.

2006); see also 18 U.S.C. § 241; United States v. Vaden, 912 F.2d

780, 781 (5th Cir. 1990).

             Additionally, because the normal rules for proving a

conspiracy apply, the government must show that "(1) a conspiracy

existed, (2) the defendants had knowledge of the conspiracy, and

(3) the defendants voluntarily participated in the conspiracy."

United States v. Rodríguez-Ortiz, 455 F.3d 18, 22 (1st Cir. 2006).

Direct or circumstantial evidence will suffice to establish each of

these elements.          Id.     We note that an alleged conspirator's

agreement to participate in a conspiracy "need not be express."

United States v. Lizardo, 445 F.3d 73, 81 (1st Cir. 2006).

Moreover, "each coconspirator need not know of or have contact with


free him from responsibility for a crime").

                                          -22-
all other members, nor must they know all of the details of the

conspiracy or participate in every act in furtherance of it."

United States v. Martínez-Medina, 279 F.3d 105, 113 (1st Cir.

2002).

          Because    the   facts   in   this   case   amply    support   the

determination that a rational trier of fact could have found,

beyond a reasonable doubt, that appellants, acting under color of

state law, conspired to violate various Mayagüez residents' rights,

we reject appellants' arguments as to their count one conviction.

          2.   Analysis

                    a.   Sufficiency of the Evidence

          Three cooperating co-conspirators testified, including

Muñiz, the Division's director from 2005 until the date of arrest,

and Vélez and Bosques, officers in the Division.              We repeatedly

have held that "the uncorroborated testimony of a cooperating

accomplice may sustain a conviction so long as that testimony is

not facially incredible."      United States v. Torres-Galindo, 206

F.3d 136, 140 (1st Cir. 2000) (emphasis added); United States v.

Rosario-Díaz, 202 F.3d 54, 67 (1st Cir. 2000); United States v.

Andújar, 49 F.3d 16, 21 (1st Cir. 1995); United States v. Gómez-

Pabón, 911 F.2d 847, 853 (1st Cir. 1990).             Here, we have the

corroborated testimonies of three cooperating witnesses, each of

which could allow a jury to reasonably infer that appellants were

actively involved in the count one conspiracy. Muñiz, Bosques, and


                                   -23-
Vélez's testimonies repeatedly established appellants' voluntary

participation in an unlawful scheme to fabricate cases and violate

citizens' constitutional rights. Each provided a detailed overview

of   the    Division's         practice   of   fabricating     cases   by   planting

evidence and falsifying arrest reports. They repeatedly identified

active participants, which included appellants, and confirmed one

another's respective testimonies.

                 The three officers explained that agents generally met at

the Division before executing a search warrant or performing other

forms of police intervention, at which times Santiago would hand

out contraband to agents with instructions to plant evidence to

prevent a "negative" search.              They described the black box and its

location in the office, as well as the source and nature of its

contents.           Additionally,     they     specifically     detailed    various

incidents in which Santiago and Muñiz provided officers with drugs

to plant evidence to ensure a positive result and to the subsequent

consequences of such actions to the citizens in question.14

                 Moreover, none of the witnesses' respective testimonies

was facially incredible. Torres-Galindo, 206 F.3d at 140; Rosario-

Díaz,      202     F.3d   at    67.       Their   respective    testimonies     were

vindicatory of the others; defense counsel zealously challenged

each    witness'       credibility        throughout   trial;    and   both    sides

highlighted the witnesses' participation in the crimes committed


14
     See supra Part I.A.

                                           -24-
for the jury's consideration.     The credibility and weight to be

given to the testimony of these witnesses were classical issues for

the jury.

            Even if it could plausibly be argued that the testimonies

of Muñiz, Bosques, and Vélez were not sufficient to sustain the

jury's determination -- a conclusion that is unsupportable on this

record -- the government also introduced a series of audio and

video recordings that corroborated the witnesses' testimonies and

further insulated the conclusion that they conspired to deprive

citizens of their constitutional rights.15

            Appellants' arguments do little to persuade us that the

corroborated and detailed evidence presented at trial was so

insubstantial or incredible that the jury's convictions could not

be supported by the weight of the evidence.     At most, appellants'

challenges address whether the government satisfied its evidentiary

burden of establishing their involvement in a conspiracy to violate

constitutional rights.     However, the case law makes clear that a

conspirator's agreement to participate "need not be express, [and]

may consist of no more than a tacit understanding," United States

v. Echeverri, 982 F.2d 675, 679 (1st Cir. 1993) (quoting United

States v. Glover, 814 F.2d 15, 16 (1st Cir. 1987)) (internal

quotation marks omitted); "[t]here is no need for a conspirator to

know the other participants in the conspiracy," United States v.


15
     See supra Part I.A.

                                 -25-
Rivera-Ruiz, 244 F.3d 263, 268 (1st Cir. 2001); "the government

need not prove that the defendant[s] knew all the details . . . of

the conspiracy," United States v. Nueva, 979 F.2d 880, 884 (1st

Cir. 1992); a conspirator does not have to "realize the full extent

of the conspiracy to be found guilty," Rivera-Ruiz, 244 F.3d at

268; and specific intent may be established through circumstantial

evidence alone.    United States v. Donato-Morales, 382 F.3d 42, 47

(1st Cir. 2004).

           Here, the evidence established that various identified

officers in the Division (including appellants) met with one

another and received contraband with specific instructions to

fabricate cases.     These officers accepted the contraband and

participated in several incidents of planting to ensure positive

results.    Additionally,   the   record   shows   the   officers   were

cognizant of their co-conspirators' identities, participated in

nefarious activities with knowledge as to their illegal object, and

understood the overall purpose of the conspiracy.         In fact, the

evidence establishes that the conspirators often discussed their

case-fabrication experiences amongst themselves, and in the last

stages of the conspiracy, met to concoct an alibi to explain their

possession of the black box and its contraband contents to the

investigating authorities that were closing in on them.




                                  -26-
             The government's evidence as to count one overwhelmingly

clears the requisite evidentiary bar.             We thus affirm appellants'

convictions as to the count one conspiracy.

                    b.   Ruperto's Inconsistent Verdicts Argument

             Ruperto   raises      the   separate   argument     that    the   jury

verdict as to him was unreasonable because he was acquitted of

count two, but convicted under count one.                He contends that the

count one conspiracy involved the fabrication of cases that turned

on the conspirators' intent to use drugs for planting, the latter

of   which   was   targeted     under    count   two's    charge.       We   reject

Ruperto's argument.

             Case law is clear that "verdicts are not inconsistent if

the elements of the two charged counts are not identical."                   United

States v. Berbere, 229 F.3d 1134, 2000 WL 1160439, at *1 (1st Cir.

2000) (unpublished table decision) (emphasis added).                The elements

of the charges in counts one (conspiracy to violate citizens'

constitutional rights) and two (conspiracy to possess with intent

to distribute a controlled substance) are different: one is a

violation of rights charge and the other a drug distribution

charge. Even if the verdicts could somehow be deemed inconsistent,

"the Supreme Court has made it clear that verdict inconsistency in

itself is not a sufficient basis for vacating a conviction," United

States v. López, 944 F.2d 33, 41 (1st Cir. 1991), provided that

"the   appellate    court     is   satisfied     that    there   was    sufficient


                                         -27-
evidence to sustain the counts of conviction."                 United States v.

Sullivan, 85 F.3d 743, 747 (1st Cir. 1996).               Here the evidence, in

the form of various cooperating witnesses' testimonies and audio

and video recordings, was sufficient to show that Ruperto conspired

with his co-conspirators to violate individuals' rights. It is not

our role to "weigh[] the credibility of the witnesses nor attempt[]

to assess whether the prosecution succeeded in eliminating every

possible    theory    consistent   with      the    defendant's      innocence."

Berbere, 229 F.3d at 1134, 2000 WL 1160439, at *1 (quoting United

States v. Noah, 130 F.3d 490, 494 (1st Cir. 1997)).                   Because the

evidence supports the jury's conviction as to count one, we reject

Ruperto's challenge and affirm his count one conviction.

B.    Conspiracy Pursuant to 21 U.S.C. §§ 841(a)(1) & 846

            Santiago, Cortés, and Domínguez argue that the evidence

was    insufficient    to   convict    them        of   conspiring    to   possess

controlled substances with an intent to distribute in violation of

21 U.S.C. §§ 841(a)(1) & 846.         Cortés and Domínguez further state,

but   do   not   develop    an   argument,     that      a   conspiracy    by   law

enforcement officers to plant controlled substances on victims in

order to fabricate criminal cases does not entail the specific

intent to distribute within the meaning of § 841(a)(1).                         We

disagree.    Because the express language of the statute encompasses

defendants' conduct, and there is no expression of contrary intent,




                                      -28-
and because the evidence amply supports the verdict, we affirm

their conviction under count two.

          Our review of the district court's Rule 29 determinations

is de novo.   Hernández, 218 F.3d at 64.   "However, our review of

the district court's decision to deny a motion for acquittal is

quite limited; we must affirm unless the evidence, viewed in the

light most favorable to the government, could not have persuaded

any trier of fact of the defendant's guilt beyond a reasonable

doubt." Id. (quoting Paradis, 802 F.2d at 559) (internal quotation

marks omitted).   In applying this standard, "no premium is placed

upon direct as opposed to circumstantial evidence; both types of

proof can adequately ground a conviction." Id. (quoting Ortiz, 966

F.2d at 711) (internal quotation marks omitted).     Nor may we weigh

the evidence or make credibility judgments, as these tasks are

reserved to the jury.   Id.   Instead, we "must uphold any verdict

that is 'supported by a plausible rendition of the record.'"     Id.

(quoting Ortiz, 966 F.2d at 711).

          "As with any question of statutory interpretation, our

analysis begins with the plain language of the statute."     Jimenez

v. Quarterman, 555 U.S. 113, 118 (2009); see also Recovery Grp.,

Inc. v. Comm'r, 652 F.3d 122, 125 (1st Cir. 2011).    The Controlled

Substances Act, as codified at 21 U.S.C. § 841(a)(1), makes it

"unlawful for any person [to] knowingly or intentionally . . .

manufacture, distribute, or dispense, or possess with intent to


                               -29-
manufacture, distribute, or dispense, a controlled substance."   21

U.S.C. § 841(a)(1).   Section 846, in turn, provides that "[a]ny

person who attempts or conspires to commit any offense defined in

this subchapter shall be subject to the same penalties as those

prescribed for the offense, the commission of which was the object

of the attempt or conspiracy."    Id. § 846.16

          Under the plain language of § 841(a)(1), a prima facie

case of possession with intent to distribute requires a showing

that the defendant (1) knowingly and intentionally possessed; (2)

a controlled substance; (3) with the specific intent to distribute.

United States v. García-Carrasquillo, 483 F.3d 124, 130 (1st Cir.

2007).

          It is the third element, specific intent to distribute,

with which defendants take issue.       Specific intent requires a

showing that the defendant intended the proscribed outcome as his

purpose. United States v. Dyer, 589 F.3d 520, 528 (1st Cir. 2009).

This raises two related issues: what constitutes "distribution"

within the meaning of the statute, and, given the meaning of that



16
   As previously discussed in the review of count one, to prove a
conspiracy the government must show "the existence of a conspiracy,
the defendant's knowledge of the conspiracy, and the defendant's
voluntary participation in the conspiracy," Gómez-Pabón, 911 F.2d
at 852, with "voluntary participation" constituting an "intent to
agree to the conspiracy and [an] intent to effectuate the object of
the conspiracy," United States v. Casas, 356 F.3d 104, 126 (1st
Cir. 2004). The defendant's voluntary participation may be proved
either by direct or circumstantial evidence. See United States v.
Rivera-Santiago, 872 F.2d 1073, 1079 (1st Cir. 1989).

                                 -30-
term, whether the conspirators had the requisite specific intent to

distribute required by the statute.

          1.   The Meaning of "Distribute"

          The term "distribute" is defined under the Controlled

Substances Act as "to deliver (other than by administering or

dispensing) a controlled substance or a listed chemical."            21

U.S.C. § 802(11).17    The Act defines "deliver" as "the actual,

constructive, or attempted transfer of a controlled substance or a

listed   chemical,    whether   or   not   there   exists   an   agency

relationship." Id. § 802(8). Although the Act does not define the

term "transfer," we may interpret this word by reference to its

commonly accepted meaning.      See United States v. Collazo-Castro,

660 F.3d 516, 520 (1st Cir. 2011) ("[W]e begin with the ordinary

meaning of the terms," which we may decipher by "consult[ing]

dictionary definitions, interpretations given to the same terms by

judicial construction, and the statutory context in which the words

are used." (quoting Hernández-Miranda v. Empresas Diáz Massó, Inc.,

651 F.3d 167, 171 (1st Cir. 2011) (internal quotation marks

omitted)), cert. denied 132 S. Ct. 1593 (2012).     To transfer means

"to carry or take from one person or place to another . . . ; to

move or send to a different location . . . ; to cause to pass from



17
    This statutory definition is consistent with the ordinary
meaning of "distribution," which is defined as "[t]he act or
process of apportioning or giving out." Black's Law Dictionary 543
(9th ed. 2009).

                                 -31-
one person or thing to another." Webster's Third New International

Dictionary 2426-27 (1993); see also Oxford English Dictionary (2d

ed. 1989), available at http://www.oed.com (defining "transfer" as

"[t]o convey or take from one place, person, etc. to another; to

transmit, transport; to give or hand over from one to another);

Black's Law Dictionary 1636 (9th ed. 2009) (defining "transfer" as

"[a]ny mode of disposing of or parting with an asset").

            Courts, including this one, have held that "distribute"

is defined broadly under § 841(a)(1). See United States v. Castro,

279 F.3d 30, 34 (1st Cir. 2002) ("Section 841(a)(1) contains a

broad prohibition on distribution . . . ."); see also United States

v. Birbragher, 603 F.3d 478, 485 (8th Cir. 2010) (describing § 841

as   a   "broad    prohibition     on    the   distribution     of   controlled

substances"); United States v. Wallace, 532 F.3d 126, 129 (2d Cir.

2008) (explaining that use of the broad terms "distribute" and

"deliver" bespeaks a congressional intent "to proscribe a range of

conduct broader than the mere sale of narcotics" (quoting United

States v. Washington, 41 F.3d 917, 919 (4th Cir. 1994) (internal

quotation marks omitted))); United States v. Tingle, 183 F.3d 719,

727 n.3 (7th Cir. 1999) ("Courts usually interpret the term

'distribution' and related words quite broadly."); Washington, 41

F.3d at 919 ("[I]n enacting the 1970 Act, Congress intended to

proscribe   a     range   of   conduct   broader   than   the   mere   sale   of

narcotics."); United States v. Catchings, 922 F.2d 777, 779 (11th


                                        -32-
Cir. 1991) (per curiam) (rejecting a "narrow construction of

'distribute'"     and     stating    that    the     circuit    "interpret[s]

distribution broadly");         United States v. Luster, 896 F.2d 1122,

1127   (8th    Cir.     1990)   ("Courts    have     interpreted   the   term

'distribute' under subsection 841(a) quite broadly . . . .");

United States v. Ahumada-Avalos, 875 F.2d 681, 683 (9th Cir. 1989)

(per curiam) ("The courts usually interpret the term 'distribution'

quite broadly."); United States v. Brunty, 701 F.2d 1375, 1381

(11th Cir. 1983) ("Cases involving distribution under § 841(a)

support a broad construction of the offense.").

             Defendants' conduct here falls within the language of the

statute.     The jury found that the defendants agreed, voluntarily

and knowingly, to take the drugs, either from the black box in

Santiago's    office    or   from   one   another,   and   to   intentionally

transfer, and so distribute, those drugs to the victims' persons or

property in their proximity. They did this so that the drugs would

be "discovered" by officers, giving cause for the victims' arrest.

The defendants' acts of transferring the drugs amongst each other

and to the victims constitutes an intent to distribute the drugs

under § 841(a)(1), which results in a transfer of possession of a

controlled substance, in other words, a "distribution."            "[W]here,

as here, the statute's language is plain, 'the sole function of the

courts is to enforce it according to its terms.'" United States v.

Ron Pair Enters., Inc., 489 U.S. 235, 241 (1989) (quoting Caminetti


                                     -33-
v. United States, 242 U.S. 470, 485 (1917)); see also People To End

Homelessness, Inc. v. Develco Singles Apartments Assocs., 339 F.3d

1, 6 (1st Cir. 2003).

           "Absent a clearly expressed legislative intention to the

contrary, that language must ordinarily be regarded as conclusive."

Albernaz v. United States, 450 U.S. 333, 336 (1981) (quoting

Consumers Prod. Safety Comm'n v. GTE Sylvania, Inc., 447 U.S. 102,

108 (1980)) (internal quotation marks omitted).                   There is no

clearly expressed legislative intention to the contrary here, so we

regard the text as conclusive.           There is no language anywhere in

the statute which supports defendants argument of non-coverage.

Rather, as explained later, there is other language which works to

the contrary.

           Application of § 841(a)(1) here is supported not only by

the   language   but   by   the   fact   that   this   language    reflects   a

deliberate   choice    by   Congress     to   use   broad   language.    "The

Comprehensive Drug Abuse Prevention and Control Act of 1970 is

extremely broad in scope, no longer restricted to the narrower

concepts of buy and sell, but all inclusive in covering the entire

field of narcotics and dangerous drugs in all phases of their

manufacturing, processing, distribution and use." United States v.

Pruitt, 487 F.2d 1241, 1245 (8th Cir. 1973).           Before the enactment

of the Act, a participant in an illegal drug transaction had to be




                                     -34-
punished as either a seller or a buyer.            Id. (citing United States

v. Moses, 220 F.2d 166, 168 (3d Cir. 1955)).

            Congress,     recognizing    that   narcotics      typically    pass

through several hands before reaching the ultimate user, opted to

view the transaction as a whole and intended to make illegal

participation    at   any   and    all   stages.      As   a   result,    "[a]ny

individual who participates in any manner in the unauthorized

distribution of such 'controlled substances' is amenable to the Act

and the sanctions provided therein." Id. (emphasis added); Brunty,

701 F.2d at 1381; United States v. Wigley, 627 F.2d 224, 226 (10th

Cir. 1980) (per curiam).

            Based on this deliberate choice not to restrict § 841,

including   to   buying     or    selling,   courts    have    concluded   that

"Congress undoubtedly intended by this new Act to make an all-out

attempt to combat illicit drugs" by targeting "any individual who

knowingly participates in the distribution" in any way.                  Pruitt,

487 F.2d at 1245.       "The distribution provision has been held to

criminalize 'participation in the transaction viewed as a whole.'"

Ahumada-Avalos, 875 F.2d at 683 (quoting Brunty, 701 F.2d at 1381);

see also Pruitt, 487 F.2d at 1245; Wigley, 627 F.2d at 226.

"Courts have interpreted the term 'distribute' under subsection

841(a) quite broadly to include not only the transfer of physical

possession, but also other acts perpetrated in furtherance of a

transfer or sale, such as arranging or supervising the delivery, or


                                      -35-
negotiating for or receiving the purchase price." Luster, 896 F.2d

at 1127 (quoting Brunty, 701 F.2d at 1381) (internal quotation

marks omitted).   The defendant need not even "actually touch[] or

physically possess[] the drug" to be convicted under § 841.

Catchings, 922 F.2d at 779-80 (citing United States v. Oquendo, 505

F.2d 1307, 1310 (5th Cir. 1975)); see also, e.g., United States v.

Tejada, 886 F.2d 483, 490 (1st Cir. 1989) ("[P]roof of distribution

does not necessarily include the element of possession."); United

States v. Collins, 552 F.2d 243, 245-46 (8th Cir. 1977) (holding

that defendant was properly convicted of distributing heroin under

§ 841(a) even though he did not physically transfer the heroin but

was a conduit in the exchange of money).

            In accord with this view of the term "distribute," we

have recognized that distribution takes place in a wide variety of

contexts and the relevant question is not the ultimate objective.

For instance, we have stated that "[w]hether or not sharing [drugs]

with   a   girlfriend   is   often    so    prosecuted,   it   is   as   much

'distribution' as selling on a street corner."            United States v.

Boidi, 568 F.3d 24, 29 (1st Cir. 2009).          Likewise, we have noted

that "[i]t is well accepted that drugs may be distributed by giving

them away for free; 21 U.S.C. § 841(a)(1) imposes no requirement

that a sale take place."     United States v. Cormier, 468 F.3d 63, 70

n.3 (1st Cir. 2006).    The underlying goal of the distribution is,

under the plain language of the statute, irrelevant to the question


                                     -36-
of whether there was a "distribution."                See United States v.

Santistevan, 39 F.3d 250, 255 n.7 (10th Cir. 1994) (stating that an

"improper motive" is not required under the statute).

             Furthermore, the statute carves out specific exceptions

for legitimate activities which do not include the conduct here,

and which require the statute to be read against defendants'

arguments.      Congress was well aware of the question of legitimate

handling   of    drugs,   for   it    carved   out   exceptions,   but   those

exceptions do not include the activities in which these defendants

engaged.

             In one exception, Congress determined that distribution

of drugs by certain registered persons is lawful:

             Every person who . . . distributes any
             controlled substance or list I chemical, or
             who proposes to engage in the . . .
             distribution of any controlled substance or
             list I chemical, shall obtain annually a
             registration issued by the Attorney General in
             accordance with the rules and regulations
             promulgated by him.

21 U.S.C. § 822(a)(1).

             Under 21 U.S.C. § 822(b), "[p]ersons registered . . .

[to] distribute . . . controlled substances or list I chemicals are

authorized to possess . . . [or] distribute . . . such substances

or chemicals . . . to the extent authorized by their registration

. . . ."        Id. § 822(b).        These defendants are not registered




                                      -37-
persons authorized to distribute drugs, and so are not part of the

legitimate distribution channels.18

            Even more importantly, Congress carved out a specific

exemption    for   distribution    of    controlled    substances    by    law

enforcement   officers,   but     only   to   the   extent   that   they   are

"lawfully engaged" in the enforcement of drug laws. See id. § 885.

Section 885 provides:

            (d) Immunity of Federal, State, local and
            other officials

            Except as provided in sections 2234 and 2235
            of title 18, no civil or criminal liability
            shall be imposed by virtue of this subchapter19
            upon any duly authorized Federal officer
            lawfully engaged in the enforcement of this
            subchapter, or upon any duly authorized
            officer of any State, territory, political
            subdivision thereof, the District of Columbia,


18
   The legislative history states that the registration provisions
were designed to "provid[e] for a 'closed' system of drug
distribution for legitimate handlers of such drugs," H.R. Rep. No.
91-1444 (1970), reprinted in 1970 U.S.C.C.A.N. 4566, 4571-72, and
to enable the Department of Justice "to keep track of all drugs
subject to abuse manufactured or distributed in the United States
in order to prevent diversion of these drugs from legitimate
channels of commerce," id. at 4589. See also Gonzales v. Raich,
545 U.S. 1, 13 (2005) ("Congress devised a closed regulatory system
making it unlawful to manufacture, distribute, dispense, or possess
any controlled substance except in a manner authorized by the
CSA."). The legislative history states that "all persons engaged
in the legitimate distribution chain involving drugs included in
one of the schedules under the bill must be registered with the
Attorney General." H.R. Rep. No. 91-1444 (1970), reprinted in 1970
U.S.C.C.A.N. 4566, 4589 (emphasis added); see also 21 U.S.C.
§ 822(a)(1) (requiring "[e]very person" who distributes controlled
substances to register with the Attorney General (emphasis added)).
19
   Subchapter I of Title 21, Chapter 13 of the United States Code
extends from 21 U.S.C. § 801 to § 904.

                                    -38-
           or any possession of the United States, who
           shall be lawfully engaged in the enforcement
           of any law or municipal ordinance relating to
           controlled substances.

Id. § 885(d) (emphasis added); see also H.R. Rep. No. 91-1444

(1970), reprinted in 1970 U.S.C.C.A.N. 4566, 4625 (explaining that

this   provision   "exempts   federal    officers   from   liability   when

lawfully engaged in enforcing Title II and further exempts state

and local officers when lawfully engaged in enforcing any law

relating to controlled substances").         There has never been any

claim at trial or on appeal that these defendants are entitled to

that immunity.

           This provision protects accepted law enforcement tactics

such as sting or reverse-sting operations in which officers handle

and transfer drugs,20 the transfer of suspected drugs to DEA

laboratory agents for analysis,21 or to a clerk of court in the


20
    The Supreme Court has been clear, in the entrapment context,
that law enforcement officers may engage in undercover sting or
reverse-sting operations to ensnare drug dealers.       See United
States v. Russell, 411 U.S. 423, 432 (1973); see also Hampton v.
United States, 425 U.S. 484, 489-90 (1976) (plurality opinion). We
have likewise explained that "[i]t is incontrovertible that the
government may supply drugs to a suspect in the course of a drug
investigation." United States v. Santana, 6 F.3d 1, 5 (1st Cir.
1993) (collecting cases). These defendants do not fall within that
category and do not argue that they do.
21
    The Attorney General has promulgated regulations exempting
certain officials from registration requirements. See 21 C.F.R.
§ 1301.24 (entitled "Exemption of law enforcement officials"); see
also id. § 1301.01 (explaining that this regulation applies to 21
U.S.C. §§ 821-824 and §§ 957-958). These regulations extend the
protections of § 885(d) and waive the requirement of registration
as to registered laboratories and their personnel, "when acting in

                                  -39-
course of presenting evidence at trial, none of which could give

rise to prosecution under § 841.

           Because only those officers "lawfully" enforcing the

controlled substances laws are protected under § 885, the existence

of § 885(d) evidences that law enforcement officials who do not

fall   within   that   immunity   and   who   exceed   lawful   enforcement

techniques may be prosecuted under the statute.           Police officers

who plant drugs on persons in order to create a false basis for

arrest are not "lawfully engaged" in law enforcement activities,

and thus under the plain language of the statute they may be

prosecuted for distribution.      Further, Congress contemplated that

the provisions of the Comprehensive Drug Abuse Prevention and

Control Act of 1970 would apply to the unlawful conduct of law

enforcement officers, like the conduct at issue here, or there

would be no reason to have enacted this provision.

           Indeed, a plurality of the Supreme Court has explained

that "[i]f the police engage in illegal activity in concert with a

defendant beyond the scope of their duties the remedy lies, not in

freeing the equally culpable defendant, but in prosecuting the

police under the applicable provisions of state or federal law."

Hampton v. United States, 425 U.S. 484, 490 (1976) (plurality


the scope of their official duties."     Id. § 1301.24(c).    These
regulations also make clear that distribution of drugs between
officials who are all "exempted by this section" and "acting in the
course of [their] official duties" falls within the exemption. Id.
§ 1301.24(b).

                                   -40-
opinion) (emphasis added).        This was said in the context of

rejecting    a   defendant's   argument   that   the   conduct   of   law

enforcement agents in a reverse-sting narcotics operation required

vacating the defendant's conviction.      See id.

            Moreover, the immunity in § 885 is itself subject to two

limits, evidencing that officers who exceed their authority are not

to be given immunity.     Officers whose conduct violates 18 U.S.C.

§ 2234 or § 2235 are not entitled to immunity.           See 21 U.S.C.

§ 885(d).   Section 2234 provides a criminal penalty for any person

who "in executing a search warrant, willfully exceeds his authority

or exercises it with unnecessary severity."         18 U.S.C. § 2234.

Section 2235 provides a criminal penalty for "[w]hoever maliciously

and without probable cause procures a search warrant to be issued

and executed."      Id. § 2235.     These provisions evidence that

Congress expressly intended that officers engaged in unlawful

search and seizure techniques are not entitled to immunity under

§ 885 and may therefore be prosecuted under the Act.22


22
   Congress has emphasized the harm that unlawful conduct of law
enforcement officers engaged in undercover activities can cause.
A 1982 Senate Report noted, in the course of proposing reforms in
response to the Abscam sting operation, that

     [l]aw enforcement agents should not engage in serious and
     harmful criminal activity, or intentionally injure
     innocent third parties, in an attempt to deter crime.
     There is little doubt that the costs of such tactics --
     both to the target and to society -- are likely to
     outweigh by a substantial amount the benefits gained
     through deterrence of crime.


                                  -41-
          Here, these defendants were not "lawfully engaged in the

enforcement   of   any   law    or   municipal   ordinance   relating   to

controlled substances."    The evidence was overwhelming that their

actions were taken in violation of official duties.              Indeed,

defendants do not even argue that § 885 applies to their conduct.

There is a good reason for that.            The defense is unavailable.

These actions were not authorized by the functions of their law

enforcement positions.23       To apply the statute to the conduct of

these defendants is neither absurd nor does it threaten, in the

least, accepted law enforcement techniques.24 Moreover, the federal


S. Rep. No. 97-672, at 11 (1982) (citation omitted).
23
   Cf. United States v. Mack, 164 F.3d 467, 473 (9th Cir. 1999)
("The special attributes of government agencies that justify their
regulated possession of contraband are nowhere to be found in this
set of disquieting facts . . . .").
24
    The Attorney General has promulgated a set of Guidelines
governing the FBI's use of undercover operations that recognize
that "use of undercover techniques . . . is essential to the
detection, prevention, and prosecution of . . . offenses involving
controlled substances," but that "these techniques . . . should be
carefully considered and monitored." Attorney General's Guidelines
on FBI Undercover Operations § I (May 30, 2002), available at
http://www.justice.gov/oig/special/0509/appendices.pdf.       These
Guidelines provide that "[e]xcept when authorized pursuant to these
Guidelines, no undercover employee shall engage in any activity
that would constitute a violation of Federal, state, or local law
if engaged in by a private person acting without authorization."
Id. § IV.H.     Illegal conduct may be engaged in "to obtain
information or evidence necessary for the success of the
investigation   and   not   reasonably    available   without   the
participation in the otherwise illegal activity," to establish or
maintain cover, or to prevent death or serious bodily injury. Id.
§ IV.H(1). Undercover operations, including contemplated illegal
activities, must be approved by the FBI Special Agent in Charge,
including in circumstances involving "the controlled delivery of

                                     -42-
government, acting through the United States Attorney for Puerto

Rico, has taken the position that such prosecution is permissible

and appropriate under § 841.

          The dissent argues that the statute must be interpreted

to preclude these prosecutions because there have been no decisions

on prosecutions under § 841 for the planting of drugs as here

(albeit there have been reported decisions under § 841 for other

illegal actions by police, such as distributing drugs for sale).25

But whether prosecutors exercise their discretion to prosecute does

not say anything about the scope of an enacted statute.    Further,

that there are no reported decisions on these precise facts says

nothing about the incidence rate of similar misconduct (which one

hopes is rare) and nothing about whether similar prosecutions were

brought but did not result in reported decisions.         Moreover,



drugs which will not enter commerce."   Id. § IV.H(5)(a).   The
Guidelines require preparation for, as well as monitoring and
periodic review of, all undercover operations, to guard against
abuses. Id. § VI.
25
   See, e.g., United States v. Wright, 634 F.3d 770, 775-77 (5th
Cir. 2011) (rejecting defense under § 885(d) as to deputy sheriff
found guilty of attempting to possess with the intent to distribute
cocaine), cert. denied, 132 S. Ct. 171 (2011); United States v.
Sanchez-Berrios, 424 F.3d 65, 71-72 (1st Cir. 2005) (affirming the
convictions of three officers for conspiring to distribute over
five kilograms of cocaine); United States v. Serrano-Beauvaix, 400
F.3d 50, 52 (1st Cir. 2005) (affirming convictions of an officer
and former officer for conspiracy to distribute over five kilograms
of cocaine); United States v. Reeves, 730 F.2d 1189, 1195-96 (8th
Cir. 1984) (rejecting defense under § 885(d) as to sheriff and his
deputy found guilty of conspiracy to distribute and distribution of
marijuana).

                               -43-
Congress and the Constitution have given the Executive Branch some

prosecutorial          discretion    as    to    when   to    prosecute.       No    such

discretion        is    given   to    the       Judicial     Branch    to    invalidate

convictions on the basis of whether or not there have been few

prosecutions on similar facts in the past.                      Here there have been

widespread and well-documented abuses of local police power in this

jurisdiction,          particularly       as    to   the     massive   criminal     drug

conspiracies which afflict Puerto Rico.                    See, e.g., United States

v. Flecha-Maldonado, 373 F.3d 170, 172, 174 (1st Cir. 2004).

Defendants do not claim there was some improper motive for the

prosecution,       nor     could     there      have    been.      Indeed,    bringing

prosecutions to deter such conduct is entirely appropriate.

             In short, both the language and the intent of § 841(a) is

such that it applies to the conduct at issue in this case.

             2.          Specific Intent to Distribute

             We turn to the defendants' argument that the evidentiary

record does not support a conspiracy with the object of possessing

controlled substances with an intent to distribute under 21 U.S.C.

§§ 841(a)(1) & 846.

             As said, specific intent requires a showing that the

defendant intended the proscribed outcome as his purpose.                           Dyer,

589 F.3d at 528.           In the context of a charge of conspiracy to

"possess with intent to . . . distribute" controlled substances, 21

U.S.C. § 841(a)(1), the relevant specific intent the defendants


                                            -44-
must have is a specific intent "to distribute" the controlled

substances, see, e.g., United States v. Rivera-Donate, 682 F.3d

120, 133 (1st Cir. 2012) ("To prove the underlying offense of

'possession with intent to distribute, the government must show

that the defendants knowingly and intentionally possessed, either

actually   or   constructively,   a   controlled   substance   with    the

specific intent to distribute.'" (quoting García-Carrasquillo, 483

F.3d at 130) (emphasis added)).       The evidence is that there was a

transfer of drugs between the officers followed by the planting of

drugs to facilitate arrests, which amounts to distribution; it

follows that the intent to take those actions satisfies the

specific intent requirement of the statute.

           The relevant intent here is the "intent to distribute."

The dissent argues that because the officers' intent was to

fabricate cases by planting evidence, the officers cannot have had

the specific intent to distribute the drugs.             This argument

conflates the specific intent to distribute required by the statute

with the very different question of the ultimate objective.           Only

the former is an element of the statute; the ultimate objective is

not a part of the statutory test.      That this was Congress's intent

is shown not only because there is no reference to the ultimate

objective as a matter of statutory language, but also because

Congress decided not to make buying or selling elements of the

offense.   What matters as to specific intent is that the defendant


                                  -45-
intended to transfer the drugs to someone else.26        See Boidi, 568

F.3d at 29; Cormier, 468 F.3d at 70 n.3; Santistevan, 39 F.3d at

255 n.7.

           The   dissent   also   suggests   that   specific   intent   to

distribute the drugs requires that the defendant intend to either

further the incidence of drug abuse or intend to introduce or

circulate the drugs into society's illicit drug market channels.

This is not the test for specific intent under § 841, and no court

has so held.




26
    Even so, the evidence is that the officers did intend to
introduce the drugs into society's illicit channels -- the victims
had to be in unlawful possession of the drugs in order for the
officers to achieve a "positive" result.      Indeed, the evidence
shows that the officers repeatedly transferred the drugs to known
drug leaders and dealers, often leaving drugs somewhere on the drug
dealer's property so that the drugs would be "discovered" by other
officers.

   Further, the record would permit a jury to find that the drugs
did not always or necessarily remain under the control of the
planting officers. For example, at the home of Omayra Segarra,
a/k/a "Puchi," a known drug leader, Officer Vélez left cocaine on
a shelf in a closet. Vélez testified that he thereafter left the
closet, and that he did not know whether anyone found the cocaine
planted in the closet.

   The record also permits a finding that planted drugs were not
always returned to the black box. Bosques testified that generally
when he seized drugs, the drugs were placed in evidence envelopes
and stored in his locker "for a few days" before he handed them in
for processing.

  Muñiz likewise testified that recovered drugs "must be deposited
inside an envelope, an evidence envelope, and be stored in a locker
we have for those purposes." In order to successfully prosecute,
the drugs would be used as evidence.

                                  -46-
           The dissent further argues that the specific intent to

commit this particular offense cannot be inferred from the actions

undertaken by defendants to distribute the drugs.         We disagree.

The defendants were not charged with distribution; they were

charged with conspiracy to possess with intent to distribute

controlled substances.     The fact that the defendants did in fact

distribute the drugs is quite properly considered in determining

whether the defendants had earlier entered into a conspiracy to

possess with intent to distribute such drugs. See United States v.

Coleman, 584 F.3d 1121, 1125 (8th Cir. 2009) (evidence that the

defendant "repeatedly provided crack" to individuals for resale

"alone provided a sufficient basis to infer that [the defendant]

knowingly and intentionally joined an agreement to distribute

crack"); United States v. Smith, 233 F. App'x 297, 300 (4th Cir.

2007) ("By assisting Smith in the actual distribution of crack

. . . , it was reasonable for the jury to infer that Carr knew

Smith was involved in the illegal distribution of a controlled

substance and knowingly participated in Smith's possession of crack

cocaine   with   the   intent   to   distribute.");   United   States   v.

Childress, 58 F.3d 693, 728-29 (D.C. Cir. 1995) (defendant's acts

of delivering bags containing drugs "would normally support an

inference that he had the specific intent to further the object of

the conspiracy" to distribute and to possess with intent to

distribute); United States v. Douglas, 874 F.2d 1145, 1159 n.24


                                     -47-
(7th Cir. 1989) (where defendant "was charged with conspiracy to

possess   with   intent   to   distribute,"   the   "[e]vidence   of   [the

defendant's] drug distribution before and after the purchases from

[another individual] is probative of [the defendant's] intent with

regards to the drugs he bought . . . did he possess the drugs with

intent to distribute them?"); United States v. Thomas, 551 F.2d

347, 348 (D.C. Cir. 1976) (per curiam) (where defendant is charged

with possession with intent to distribute, testimony that an

"actual drug sale" took place is "directly probative" of the

defendant's intent to distribute the drug).

           Further, the evidence, "taken as a whole and in the light

most favorable to the prosecution," United States v. Lopez-Lopez,

282 F.3d 1, 19-20 (1st Cir. 2002), would permit a rational jury to

determine beyond a reasonable doubt that the defendants were guilty

of conspiring to possess with intent to distribute a controlled

substance in violation of § 841(a)(1) and § 846.

           The evidence at trial included the testimony of three co-

conspirators: Lieutenant Dennis Muñiz, the director of the Division

from 2005 to 2007, as well as Luis Vélez and José Bosques, two

officers in the Division.         All three witnesses described the

distribution chain, namely the pattern by which Santiago and Muñiz

would distribute illegal drugs to officers with instructions to

transfer the evidence to the victim's person, property, or presence

in order to yield a "positive" search.         The testimony identified


                                   -48-
the active participants in the scheme, which included all three of

the defendants here.        This testimony was corroborated by a series

of   audio    and   video    recordings    showing   that   the   defendants

transferred the drugs both amongst one another and to the victims.

             The witnesses described particular instances in which at

least one of the defendants transferred drugs to the victims, many

of whom were known drug leaders and dealers.          All three defendants

were identified as having participated in at least one such

planting.      The drugs were generally transferred to the drug

leaders' property or presence in the hope that other officers would

subsequently discover them and arrest the victim before the drugs

could be transferred again.         For example, at the home of Omayra

Segarra, a/k/a "Puchi," a known drug leader, the drugs were left

both on a shelf in the closet and in Puchi's vehicle.                 Other

officers eventually came upon the planted evidence and used it to

make an arrest. Similarly, at José "El Monstruo's" home, the drugs

were left in a closet next to the bathroom before any officers

initiated a search.         Other officers later came upon the evidence

when searching and, again, used it to make an arrest.                At two

housing projects, Monte Isleño and the Columbus Landing project,

both of which were known sites of drug activity, the drugs were

placed in a bureau drawer and a pile of men's shoes, respectively,

and left there to be later discovered by other searching officers.




                                    -49-
            To the extent the defendants challenge the credibility of

the government's witnesses, our sufficiency analysis does not

permit us to "'assess the credibility of a witness, as that is a

role reserved for the jury.'"       United States v. Rivera–Rodríguez,

617 F.3d at 595 n.6 (quoting United States v. Troy, 583 F.3d 20, 24

(1st Cir. 2009)); see also United States v. Calderon, 77 F.3d 6, 10

(1st Cir. 1996) ("It [is] well within the jury's province for it to

choose to believe the testimony of [the defendant's] accomplices --

in the face of . . . cross-examination of their characters and

motives -- and to disbelieve [the defendant's] version of the

story.").     In   any   event,   the   testimony   of   each    witness   was

corroborated, not only by the testimony of the other witnesses, but

also by the audio and video recordings.

            The evidence of a conspiracy to possess with intent to

distribute goes beyond the officers' actual physical acts of

transferring and planting of drugs, and includes numerous instances

of discussion as to distribution and planting of drugs among the

officers before, during, and after the arrests.                 The witnesses

testified that the defendants regularly met at the Division before

executing a search warrant, at which point Santiago would hand out

drugs to agents with instructions to transfer the drugs to the




                                    -50-
victims' persons, property, or presence in order to fabricate a

"positive" search.27

           The testimony also identified several instances in which

the co-conspirators did the planting in teams and/or discussed with

one another the incidents of evidence planting. The witnesses also

testified that, when the FBI executed a search warrant to locate

and seize the black box, several of the co-conspirators met to try

to concoct an alibi for their possession of the box and the drugs

it contained.

           We conclude that the verdict here was "supported by a

plausible rendition of the evidence," taken as a whole and in the

light most favorable to the prosecution, and so we do not disturb

the   jury's   verdict.   Lopez-Lopez,   282   F.3d   at   19-20.   We

acknowledge that our result is driven by the plain language of the

statute and its history, and that Congress may not have anticipated


27
   Muñiz testified that he and Santiago discussed to which officers
Santiago had distributed drugs for the purpose of fabricating
arrests, and that the drugs were "distributed" during meetings at
the office, while they were preparing documents before going out to
make arrests.   Vélez testified that before going out on arrest
operations, they met in either Santiago's or Muñiz's office to
discuss "the work that was going to be done, the plan" as to the
arrests. There were planning meetings before operations, where the
planting of drugs was planned. Santiago and Muñiz would often,
during the search operations, give instructions over the phone that
the search had to result in an arrest.

   Bosques testified about asking Cortés for heroin, to justify an
arrest that he had made, and that Cortés provided him with the
drugs. Vélez testified that Domínguez requested that Vélez provide
him with drugs from the black box, for the purpose of
substantiating an arrest already made.

                               -51-
this   precise   scenario    in   writing    the    statute.     If   Congress

disagrees with this outcome, it is free to amend the statute.                The

defendants' convictions under count two are affirmed.

C.   Sentencing Challenges

            Appellants    Domínguez,     Santiago,     and     Ruperto     raise

individual challenges to their respective sentences.               We address

each     challenge   in   turn.     We     review    the   district      court's

interpretation and application of the sentencing guidelines de novo

and factual findings for clear error. United States v. Aguasvivas-

Castillo, 668 F.3d 7, 13 (1st Cir. 2012).

            1.       Domínguez's Challenge

            Domínguez argues that the district court erred in its

determination of the drug quantity to use in sentencing Domínguez

for his role in the conspiracy as to count two.                This challenge

fails.

            The district court sentenced Domínguez to 40 months'

imprisonment as to count one and 78 months' imprisonment as to

count two, to be served concurrently, based on a guidelines range

of 78 to 91 months.28     The district court found that counts one and

two resulted in a combined base offense level of 28, and that no


28
   On January 12, 2012, the district court reduced the sentence as
to count two to 60 months' imprisonment, as was stipulated by the
parties, in light of the retroactive changes to the sentencing
guidelines promulgated in response to the Fair Sentencing Act of
2010. See United States v. Curet, 670 F.3d 296, 308-10 (1st Cir.
2012) (discussing the Act and the retroactive changes to the
guidelines), cert. denied, 132 S. Ct. 2728 (2012).

                                    -52-
adjustments applied.          The base offense level for count two was

calculated based on the quantity of drugs involved in the offense.

See U.S.S.G. § 2D1.1(a)(3) (2008).

           The     quantity    of    drugs    the     district   court   used   for

guidelines calculations purposes was the quantity of drugs seized

when the FBI searched the defendants' offices on July 17, 2007,

which amounted to 6.8 grams of crack cocaine, 3.91 grams of heroin,

and 86.4 grams of marijuana.               These drugs were found in three

locations: the black box, an area of Santiago's office, and a

hiding spot in the ceiling.           This translated to a drug quantity

value of between 100 and 400 kilograms of marijuana.                      See id.

§ 2D1.1 cmt. n.10(B) (2008) (stating that the drug equivalency

tables in the guidelines "provide a means for combining differing

controlled substances to obtain a single offense level").

           Under the guidelines, although advisory, the quantity of

drugs attributable to a defendant for sentencing purposes is based

on both the charged conduct and the relevant uncharged conduct.

United States v. González-Vélez, 587 F.3d 494, 508 (1st Cir. 2009);

see also U.S.S.G. § 1B1.1 cmt. n.1(H) (2008) (defining the term

"[o]ffense"   as    including       "the    offense    of   conviction   and    all

relevant conduct under § 1B1.3").             Relevant conduct includes, "in

the case of a jointly undertaken criminal activity . . . all

reasonably foreseeable acts and omissions of others in furtherance

of   the   jointly     undertaken          criminal     activity."       U.S.S.G.


                                       -53-
§ 1B1.3(a)(1)(B) (2008).            Accordingly, in the drug conspiracy

context, "each coconspirator is responsible not only for the drugs

he actually handled but also for the full amount of drugs that he

could reasonably have anticipated would be within the ambit of the

conspiracy."    United States v. Santos, 357 F.3d 136, 140 (1st Cir.

2004).

             We review drug quantity determinations in two steps.

First, we review de novo            "whether the district court's drug

quantity      determination     was        based   on   an   individualized

determination" of the "quantity of drugs attributable to, or

reasonably    foreseeable     by,    the   offender."    United   States   v.

Cintrón-Echautegui, 604 F.3d 1, 5 (1st Cir. 2010). If the district

court made such an "individualized determination, our review is for

clear error."     Id.

             Domínguez contends that the district court erred in

determining that he was sufficiently close to the conspiracy such

that the quantity of drugs seized was reasonably foreseeable to

him.   We reject this challenge.

             The district court made an individualized determination.

The district court recognized that the amount of drugs seized could

not be attributed to Domínguez unless the drugs were reasonably

foreseeable to Domínguez.       The district court found that this was

a closely knit conspiracy to plant drugs to obtain arrests, that

Domínguez knew about the black box being one of the sources of


                                      -54-
drugs, and had been seen with the black box.             The district court

also   found   that   Domínguez   was   close    to    the   leaders   of   the

conspiracy and had participated in two acts of planting drugs, at

least one of which was with drugs from the black box.29                     The

district court concluded, based on this evidence, that the quantity

of drugs seized was reasonably foreseeable to Domínguez.

            Because an individualized determination was made, clear

error review applies.      We will only reverse for clear error if

"upon whole-record review, an inquiring court 'form[s] a strong,

unyielding belief that a mistake has been made.'"                  Id. at 6

(quoting Cumpiano v. Banco Santander P.R., 902 F.2d 148, 152 (1st

Cir. 1990)).

            There was no clear error. Domínguez does not dispute the

quantity of drugs seized, but rather only argues that the quantity

was not reasonably foreseeable to him.          It was not clear error for

the district court to find the quantity reasonably foreseeable to

him, given the evidence outlined above.               We affirm Domínguez's

sentence.




29
   One of these events involved Domínguez requesting two bags of
crack cocaine from the black box, which Vélez provided to him, for
use in substantiating an arrest. The second was an instance where
an individual was arrested by Domínguez for possession of cocaine
even though no cocaine was found.

    In a separate event, in early July 2007, Domínguez provided
Bosques with several bags of cocaine and marijuana.

                                   -55-
              2.      Santiago's Challenge

              Santiago challenges the district court's imposition of a

three-level enhancement for his role in the offense under U.S.S.G.

§ 3B1.1(b).30        Santiago also asserts, but does not develop an

argument, that his sentence as a whole is unreasonable.                       Both

challenges fail.

              Section 3B1.1(b) provides that "[i]f the defendant was a

manager or supervisor (but not an organizer or leader) and the

criminal   activity     involved    five    or   more    participants    or    was

otherwise extensive, increase by 3 levels." Id. Santiago concedes

that "the criminal activity involved five or more participants or

was otherwise extensive," but argues that he was not a "manager or

supervisor" within the meaning of the provision, and so the

enhancement was unwarranted.        This argument fails.

              While the guidelines do not define the term "supervisor"

or "manager," we have held that "[e]vidence of the defendant's role

in the conspiracy 'may be wholly circumstantial,' and need only

show   that     he   'exercised    authority     or     control   over   another

participant on one occasion.'"        United States v. Flores-de-Jesús,

569 F.3d 8, 34 (1st Cir. 2009) (quoting United States v. García-

Morales, 382 F.3d 12, 19-20 (1st Cir. 2004)); see also United

States v. Cruz, 120 F.3d 1, 3 (1st Cir. 1997) (en banc) (stating


30
    Neither party states to which count this enhancement was
applied. Since we affirm the enhancement, we need not address the
matter.

                                     -56-
that   the   analogous      enhancement    based   on   "organizer,      leader,

manager, or supervisor" status in U.S.S.G. § 3B1.1(c) applies if

"the defendant, in committing the offense, exercised control over,

organized, or was otherwise responsible for superintending the

activities of, at least one of those other persons").                    For the

enhancement to apply, it is not enough to show that "the defendant

merely controlled, organized, or managed criminal activities;

rather, he must instead control, organize, or manage criminal

actors." Flores-de-Jesús, 569 F.3d at 34 (quoting United States v.

Ofray-Campos, 534 F.3d 1, 40 (1st Cir. 2008)) (internal quotation

marks omitted).

             In   this    case,   there   was   extensive    testimony    as    to

Santiago's    role   in    supervising    or    managing    the   conspiracy.

Santiago's official position was as a supervisor in the division.

The witnesses testified that Santiago was in charge of maintaining

the black box and distributing the drugs to the other officers

before search operations.          When Santiago was out of town in July

2007, he transferred the box to Vélez, so that Vélez could provide

the officers drugs in his absence.           During a variety of searches,

Santiago issued instructions as to the planting of drugs.                      For

instance, before the search of José "El Monstruo's" home, Santiago

provided bags of cocaine and marijuana to Vélez, with instructions

to wait for a call from Santiago and Muñiz; Santiago and Muñiz

called Vélez during the search with instructions to plant the


                                      -57-
drugs.      Similarly, before the search of "Puchi's" residence,

Santiago provided Vélez with cocaine and marijuana along with

instructions that the search had to result in an arrest.             Santiago

later arrived at the scene, after discussing the situation with

Vélez over the phone.    When Vélez protested that he did not want to

plant the drugs, Santiago told him to do so, and Vélez complied;

Santiago later instructed Vélez to retrieve the drugs, and Vélez

again complied.    Bosques testified that "Santiago was the one who

ordered me to do whatever work."

            In light of this evidence, the district court did not err

in finding that Santiago "exercised authority or control over

another participant on [at least] one occasion."                Id. (quoting

García-Morales,    382   F.3d   at    19-20   (internal    quotation    marks

omitted).

            Santiago also asserts without analysis that the overall

sentence was unreasonable, and so has waived this challenge.             Even

bypassing waiver, the argument fails on its own terms.                       The

district court properly calculated the guidelines range, so we

review   the   reasonableness    of    the    sentence    for   an   abuse   of

discretion.    Gall v. United States, 552 U.S. 38, 51 (2007); United

States v. Ozuna-Cabrera, 663 F.3d 496, 503 (1st Cir. 2011), cert.

denied, 132 S. Ct. 1936 (2012).       The district court considered the

sentencing factors outlined in 18 U.S.C. § 3553(a), including

Santiago's years of service, and concluded that it was appropriate


                                     -58-
to   sentence   Santiago   "to   the   lower   end   of   the    applicable

guidelines."      The applicable guidelines range was 108 to 135

months, and the district court sentenced Santiago to 108 months'

imprisonment for count one as well as count two, to be served

concurrently.31    Santiago bears a "heavy burden" of showing that

this sentence within the guidelines range was unreasonable, which

he has not met.      Ozuna-Cabrera, 663 F.3d at 504.            Further, "a

sentence will withstand a substantive reasonableness challenge so

long as there is 'a plausible sentencing rationale and a defensible

result,'" as was the case here.          Id. (quoting United States v.

Martin, 520 F.3d 87, 96 (2008)). Santiago's challenge fails and we

affirm his sentence.

           3.   Ruperto's Challenge

           Ruperto asserts that the district court erred in applying

the sentencing guidelines when determining his sentence. We review

the district court's interpretation of the sentencing guidelines de

novo.   United States v. Sicher, 576 F.3d 64, 70 (1st Cir. 2009).

           Ruperto argues that the district court erred when it

computed his advisory guideline range because it applied U.S.S.G.




31
    On March 21, 2012, the district court reduced the sentence as
to both counts to 78 months' imprisonment, as was stipulated by the
parties, in light of the retroactive changes to the sentencing
guidelines promulgated in response to the Fair Sentencing Act of
2010.

                                  -59-
§ 2J1.2,32 which he asserts is not applicable to his underlying

offense, instead of U.S.S.G. § 2H1.1.33              A review of the record

establishes that the district court did as appellant zealously

advocates it should have done and applied § 2H1.1.

           The   record    shows   that      the   district   court   held   two

hearings   concerning     Ruperto's    sentencing.       During   the   second

hearing, held on July 31, 2009, the district court decided to apply

guideline 2H1.1.     The transcript from that hearing reveals the

following exchanges:

           [Appellant's Counsel]: As we addressed in our
           opposition to the Government's informative
           motion,   we  represent   no   opposition  to
           guideline 2H1.1 and the 12 level base offense
           level that is contained there.

           The Court: That[, guideline 2H1.1,] is the
           one I am going to use.

           * * * *

           [Appellant's Counsel]: . . . And we are
           basically in agreement with the Court that
           2H1.1 is the guideline to apply in this case.

           The Court:      2H1.1 is the one I'm going to
           apply.

           * * * *



32
    The term "U.S.S.G." refers to the United States Sentencing
Guidelines.
33
   Section 2J1.2 of the sentencing guidelines specifically applies
to convictions for obstruction of justice, which are not at issue
in this case.     U.S.S.G. § 2J1.2.     Section 2H1.1 applies to
convictions for offenses involving individual rights.     U.S.S.G.
§ 2H1.1.

                                      -60-
          The Court: . . . Since the Defendant was a
          public official at the time of the offense and
          the offense was committed under color of law,
          a six level increase is applied pursuant to
          United States Guidelines 2H1.1(b)1.

          * * * *

          The Court:     Yes, this Defendant's report
          should also be amended to include the
          following, the 2H1.1, the six-level increase
          and the four levels of supervisory conduct.

(Emphasis added).

          Ruperto, in essence, is stepping up to the plate when the

players have already cleared the field.       We find no error in the

district court's interpretation or application of the sentencing

guidelines to Ruperto, and we therefore affirm.

                          III.   Conclusion

          We are both disturbed and disheartened by the incidents

underlying this appeal.     Appellants, as police officers, held

positions of authority that society regards with admiration and

respect, and which it trusts to safeguard our freedoms, not

infringe upon them; to protect us from harm, not be the instigator

thereof; and to stand the post, not be the cause for the watch.    As

often echoed, with great power comes great responsibility,34 and

appellants showed themselves susceptible to corruption's tarnishing



34
   Perhaps one of the best known original sources of this phrase
is from the comic book, Spider-Man.      See Amazing Fantasy #15
(Marvel Comics, August 1962). It is also believed to have possibly
originated with Voltaire.    See Voltaire, et al., 48 Oeuvres de
Voltaire (Lefèvre, 1840).

                                 -61-
influence often found lapping at the shores of such power.            Simply

put,   appellants   disregarded   the    honorable   integrity   of   their

guardian role, and civil liberties were dealt the tragic blow.           We

can express no greater disapproval or remorse than this: we are

saddened and indignant that today, it falls to us to assume the

role of guarding the guardians.

           Affirmed.




        "Dissenting Opinion as to Part II.B, Part II.C.1.,

                       and Part II.C.2 follows"




                                  -62-
             TORRUELLA, Circuit Judge, dissenting as to Part II.B,

Part II.C.1, and Part II.C.2.            As stated in Part II.A of my opinion

for the court, my colleagues and I agree that the record supports

the   government's      allegations        as    to        count   one,    i.e.,       that

appellants'       actions    in    planting      drugs       for   the     purpose      of

fabricating criminal cases constitutes a violation of 18 U.S.C.

§ 241.     The government's case charged in count two, however,

conspiring to possess with intent to distribute a controlled

substance in violation of 21 U.S.C. §§ 841(a)(1) & 846, is a horse

of another color.

                                          I.

             On    carefully      considering        the    distribution        statute's

mental state requirement, legislative history, and the historical

background surrounding its enactment, I believe that my colleagues'

conclusion    in    Part    II.B    of   the    court's       opinion     --    that   the

officers' scheme of possessing and illegally planting controlled

substances with the sole intent to fabricate grounds for a target's

unlawful     arrest    is    tantamount         to    possession      of       controlled

substances with an intent to distribute -- asks far too much of

both Congress's purpose in creating such legislation and the

statute's expressly-stated specific intent requirement.

             Firstly, I believe my colleagues' analysis incorrectly

centers on whether the officers' actions could properly constitute

"distribution," an issue that is not before us and on which I offer


                                         -63-
no comment.   Nor do I believe it appropriate for my colleagues to

go as far as they have and conclusively hold that the officers'

actions here constitute distribution, see Maj. Op. at 45, 47 --

that charge has not been presented to this court, and I believe it

is a question best left unaddressed.

          Specifically, the majority on this issue consistently

analyzes appellants' arguments on count two by focusing solely on

their physical acts.      See Maj. Op. at 28-29 ("Because the express

language of the statute encompasses defendants' conduct . . . we

affirm their conviction under count two."); (emphasis added); see

also id. at 40 ("Congress contemplated that the provisions of the

Comprehensive Drug Abuse Prevention and Control Act of 1970 would

apply to the unlawful conduct of law enforcement officers, like the

conduct at issue here . . . .") (emphasis added).               My colleagues

troublingly continue down this path of blurring the distinction

between the actus reus of one crime and the mens rea of another

(distribution   versus     possession     with   intent    to     distribute)

throughout their opinion.     See Maj. Op. at 32-33 (citing case law

describing courts' broad construction of distribution); id. at 33

("Defendants'   conduct    here   falls   within    the   language    of   the

statute.") (emphasis added); id. at 35-36 (noting case law in which

courts have taken a broad approach to what conduct or level of

participation   will   satisfy    the   statute's    intent-to-distribute

requirement; citing case law concerning whether defendants' acts


                                   -64-
constituted distribution); id. at 42 ("To apply the statute to the

conduct   of   these   defendants     is    neither    absurd    nor    does     it

threaten. . . accepted law enforcement techniques.") (emphasis

added); id. at 44 ("[B]oth the language and the intent of § 841(a)

is such that it applies to the conduct at issue in this case.").

           Our   concern    on    this     appeal,    however,   is     not      the

appellants' conduct, but rather, the question of whether they held

the requisite statutory mental state at the time they planted the

drugs.    Indeed, the officers here were not charged with the

physical act of distribution; rather, they were charged with

possession of controlled substances with the particular mental

intent to distribute, a crime requiring a higher mental showing

than the act of distribution.               To conclude otherwise, as my

colleagues now do, waters down the law's specific intent element to

nothing more than a general intent requirement.

           Furthermore,     I    harbor     serious   misgivings       as   to   my

colleagues' analytical approach because I believe it has the

unwanted effect of removing the statute from its firmly planted and

long-acknowledged      legislative    moorings.        As   discussed       infra,

Congress's purpose in enacting the statute at issue (as confirmed

by its historical background and legislative history) was to target

the twin evils of drug abuse (in the form of personal consumption)

and drug trafficking (in the sense of injection of drugs into




                                     -65-
society's illicit channels).         Significantly, neither of these

elements is at play here.

            Finally,   I   believe   my     reading    of    the    statute's

prohibition against possession of controlled substances with an

intent to distribute as requiring a higher mental showing than

simply an intent to physically move a controlled substance is

supported by the fact that no other judgment ever has been issued

sustaining the government's novel interpretation, namely, that an

intent to falsify cases through planting evidence is commensurate

with an intent to commit drug distribution.           In fact, the entire

sweep of federal criminal jurisprudence up to the present case

lacks any precedent in which the planting of controlled substances

with the purpose of fabricating criminal charges has been held to

constitute an intent to violate our nation's drug laws.                 This

dearth of prosecutions and convictions on the books supporting such

a statutory interpretation is not, in my view, coincidental.            Nor,

as my colleagues claim, do I believe that it may be explained away

as a simple exercise of prosecutorial discretion; rather, I believe

it is more likely the proper exercise of prosecutorial prudence,

i.e., refraining from overreach.

            The   judiciary's   deafening    silence    in    this    respect

naturally   follows,   however,   when    one   considers     the    history,

purpose, and administration of Congress's controlled substances

laws, all of which target drug abuse and/or drug trafficking, not


                                  -66-
the charges listed in count two. For these reasons, I respectfully

dissent from the majority's conclusion that the officers here held

the requisite specific intent under 21 U.S.C. §§ 841(a)(1) & 846.

                                II.

           To prove the substantive offense at issue, possession

with intent to distribute, the government must establish that

appellants "knowingly and intentionally possessed, either actually

or constructively, a controlled substance with the specific intent

to distribute."   United States v. García-Carrasquillo, 483 F.3d

124, 130 (1st Cir. 2007) (emphasis added).35 The task at hand boils

down to this: to determine whether appellants' intent to fabricate

cases via planting controlled substances constitutes an intent to

distribute within the meaning of what Congress has proscribed

through the legislation in question.

A.   Express Itself: Statute's Plain Language

           I begin with the statute's language.   See Ernst & Ernst

v. Hochfelder, 425 U.S. 185, 197 (1976) (stating the "starting

point in every case involving construction of a statute is the

language itself" (quoting Blue Chip Stamps v. Manor Drug Stores,

421 U.S. 723, 756 (1975) (Powell, J., concurring)) (internal

quotation mark omitted)); see also Recovery Grp., Inc. v. Comm'r,


35
   The government's evidence in support of its count one and count
two convictions is the same. That is, the government points to no
distinguishing evidence from that presented in its count one case
in support of the count two convictions, nor does the record reveal
any such additional evidence.

                               -67-
652 F.3d 122, 125 (1st Cir. 2011).            Section 841(a)(1) of the

Comprehensive Drug Abuse Prevention and Control Act of 1970 (the

"Act" or "Controlled Substances Act") provides that: "[I]t shall be

unlawful for any person knowingly or intentionally" to "possess

with intent to . . . distribute . . . a controlled substance."         21

U.S.C. § 841(a)(1).     The Act defines "distribute" as "to deliver

(other than by administering or dispensing) a controlled substance

or a listed chemical."     Id. § 802(11).      It defines "deliver" as

"the actual, constructive, or attempted transfer of a controlled

substance or a listed chemical, whether or not there exists an

agency relationship."    Id. § 802(8).

           The majority accepts the government's request that the

court's analysis end here and adopt a literal, mechanical reading

of the statute.     And at first blush, "distribute," defined under

the broadly-worded language of the statute to include delivery or

transfer   of   a   controlled   substance,    seems,   potentially,   to

encapsulate the officers' actions under count two: the officers

took and received controlled substances from one individual and/or

location, brought the drugs to the homes of their targets, and

temporarily placed them in a location cognizant that another

officer would soon thereafter seize the drugs.

           But such a literal viewing of the underlying acts --

focusing solely on the objective physical movement of the drugs --

overlooks an important aspect of the plain language of the statute.


                                  -68-
To establish a violation of 21 U.S.C. § 841(a)(1)'s proscription

against possession with intent to distribute, the government must

show that the defendant knowingly and intentionally possessed a

controlled substance with a very particular subjective purpose: to

distribute.          See 21 U.S.C. § 841(a)(1) (stating "it shall be

unlawful for any person knowingly or intentionally" to "possess

with intent to . . . distribute . . . a controlled substance")

(emphasis added); United States v. Pomales-Lebrón, 513 F.3d 262,

267 (1st Cir. 2008) ("To establish a violation of 21 U.S.C. § 841,

the government must prove that defendant: (1) possessed [controlled

substances], 'either actually or constructively,' (2) 'did so with

a specific intent to distribute the [controlled substances] over

which [he] had actual or constructive possession,' and (3) 'did so

knowingly and intentionally.'" (quoting United States v. López-

López,   282    F.3d       1,    19   (1st   Cir.   2002)   (third   alteration   in

original)).      Thus, if the government cannot show that a defendant

had   the    requisite          statutory    intent   to    distribute   controlled

substances at the time he possessed them, a conviction pursuant to

21 U.S.C. § 841(a)(1)'s proscriptions simply cannot stand.                        See

United      States    v.    Pope,      561   F.2d   663,    671   (6th   Cir.   1977)

("'[I]ntent to distribute' is an essential element of § 841(a)(1),

[and] the Government retains the burden of proving that element

beyond a reasonable doubt.").




                                             -69-
          The majority claims that I confuse the question of

specific intent with overall objective. See Maj. Op. at 36-37, 45-

46.   I do no such thing.   Specific intent, as discussed infra,

"requires more than a knowing violation of the law," namely, that

"[t]he defendant [] act with a bad purpose or with the objective of

committing the act prohibited by the law."   United States v. Dyer,

589 F.3d 520, 533 (1st Cir. 2009) (Torruella, J., concurring in

part and dissenting in part) (citing cases).   In contrast, motive

or "ulterior intent" has been defined as "[t]he intent that passes

beyond a wrongful act and relates to the objective for the sake of

which the act is done." Black's Law Dictionary 882 (9th ed. 2009);

see also United States v. Boardman, 419 F.2d 110, 113-14 (1st Cir.

1969) (accepting trial court's jury instruction (for a different

crime) generally distinguishing between motive and intent; noting

trial court's definition of motive as "that which tempts, induces

or moves a person to commit a crime," and intent as "the purpose or

mental state with which the person does the act").

          When the officers here performed the disputed acts, they

did not hold the requisite intent to engage in drug distribution;

instead, their intent while planting the drugs was always to

fabricate a case against a particular target in order to effectuate

a seemingly lawful arrest of that mark.   The officers' motive, to

the extent relevant, was provided to us in their briefs (the merits

of which we need not and do not consider or address here, see


                               -70-
United States v. Santistevan, 39 F.3d 250, 255 n.7 (10th Cir.

1994)):36 to satisfy an alleged Department-mandated arrest quota.

Thus, the majority's contention that my analysis of the officers'

specific intent (i.e., their particular mental state at the time

they planted the controlled substances) is nothing more than an

analysis of the officers' overall objective for performing such

acts (i.e., performing seemingly lawful arrests to satisfy an

alleged arrest quota) incorrectly frames my position.

          To my reading, the majority does not adequately explain

how a specific intent crime (possession with intent to distribute)

may require the exact same intent showing as a general intent crime

(distribution).     See McKenzie v. Risley, 842 F.2d 1525, 1545 (9th

Cir. 1988) (noting "general and specific intent are distinct and

different").    Nor do I find the majority's conclusion that the

officers' underlying physical acts, if accepted to constitute drug

distribution (which the majority does), are sufficient, in and of

themselves,    to   prove   a   specific   intent   to   distribute.   Cf.



36
   The majority also cites to Santistevan to support its contention
that I confuse the officers' specific intent with their overall
motive in performing the contested acts of planting. See Maj. Op.
at 36-37, 45-46 (citing Santistevan, 39 F.3d at 255 n.7). Notably,
Santistevan only concerns the general intent crime of distribution,
not the specific intent crime at issue here. Moreover, the cited
footnote's discussion addresses the relevance of a defendant's
motive when assessing whether a defendant engaged in the act of
distribution. As I repeatedly emphasize, our focus in this case
should be on the specific intent required for the crime of
possession with intent to distribute, not on the general intent
requisites of the crime of drug distribution.

                                    -71-
Morissette v. United States, 342 U.S. 246, 276 (1952) (fact that

defendant performed actus reus of crime was relevant to whether

defendant had intent to commit actual act of stealing, but was

insufficient for purposes of showing the requisite mens rea of a

specific intent to steal or convert property from another); Koehler

v. United States, 189 F.2d 711, 715 (5th Cir. 1951) (Russell, J.,

dissenting) (citing cases and noting "the fatal taint inflicted by

the language of the judge with reference to the intent legally

presumed to follow from the commission of acts," which had the

effect of negating the "well established rule of law that where

wilfulness is an essential ingredient of an offense the specific

intent must be proved as an independent fact and cannot be presumed

as a matter of law from the commission of an unlawful act");

Hubbard   v.   United   States,   79   F.2d   850,   853   (9th   Cir.   1935)

(similar).     While the act of distribution would undoubtedly be a

relevant factor to consider when assessing the officers' mental

state, I do not believe (presuming distribution occurred) it should

be the only one given the surrounding factual circumstances of this

case, a point I address further infra.               See United States v.

Berrios, 676 F.3d 118, 137 (3d Cir. 2012) ("[A] defendant's

specific intent is to be judged '[b]ased upon the totality of all

the surrounding facts and circumstances.' (quoting United States v.

Anderson, 108 F.3d 478, 485 (3d Cir. 1997)) (emphasis added)).




                                   -72-
             I thus proceed to address the higher evidentiary intent

bar that the government had to (and in my mind, failed to) clear in

this case.

             1.   General Intent versus Specific Intent

             It is a fundamental principle that the trier of fact

generally must assess both a defendant's actions and mind-set,

splitting a crime into two parts: the actus reus of the crime (a

physical act or omission, the performance (or lack thereof) of

which the legislature has deemed unlawful), and the mens rea of the

person committing the crime (the defendant's intent or mental state

at the time of the crime).      When assessing mental intent, courts

generally distinguish between two kinds: general and specific.

             The former (general intent) requires a showing that a

defendant intended to perform a certain act.      His mental intent,

however, need only be to perform the physical act itself, that is,

the actus reus of a crime; he need not possess any intent to

violate the law.      See United States v. Veach, 455 F.3d 628, 631

(6th Cir. 2006) (noting that a general intent crime "requires only

that a defendant intend to do the act that the law proscribes"

(quoting United States v. Gonyea, 140 F.3d 649, 653 (6th Cir.

1998))); United States v. Kleinbart, 27 F.3d 586, 592 n.4 (D.C.

Cir. 1994) ("A general intent crime requires the knowing commission

of an act that the law makes a crime."); United States v. Phillips,

19 F.3d 1565, 1576-77 (11th Cir. 1994) ("[A] defendant need not


                                  -73-
intend to violate the law to commit a general intent crime, but he

must actually intend to do the act that the law proscribes.").

          In   contrast,   where    specific   intent   is   required,   a

heightened mental state is a sine qua non.         The government must

show not only that a defendant had a general intent to perform a

particular act, but also, that he possessed a corresponding mental

state when executing such acts.           That is, that the defendant

performed the offending acts with the specific purpose of producing

the law's legally forbidden result, or the desired outcome of

executing the actus reus was in fact to violate the law.        See Dyer,

589 F.3d at 528 (describing a specific intent crime as one in which

"the defendant specifically intended . . . [the proscribed] outcome

as his purpose," or "purposefully and affirmatively desired [the

proscribed] unlawful outcome"); see also Morissette, 342 U.S. at

265 (stating that a showing of "specific intent or purpose [] will

require some specialized knowledge or design for some evil beyond

the common-law intent to do injury."); Oduche-Nwakaihe v. Att'y

Gen. of U.S., 363 F. App'x 898, 901 (3d Cir. 2010) ("Specific

intent requires not simply the general intent to accomplish an act

with no particular end in mind, but the additional deliberate and

conscious purpose of accomplishing [the] specific and prohibited

result." (quoting Pierre v. Att'y Gen. of U.S., 528 F.3d 180, 189

(3d Cir. 2008)) (internal quotation mark omitted in original)).




                                   -74-
          Notably, § 841(a)(1) is not a crime of general intent,

but rather, of specific intent.   See United States v. Pelletier,

666 F.3d 1, 11 (1st Cir. 2011); Dyer, 589 F.3d at 534 ("[I]n the

drug-trafficking context, we have consistently held that to prove

possession with intent to distribute in violation of 21 U.S.C.

§ 841, the government must establish that the defendant knowingly

and intentionally possessed a controlled substance with specific

intent to distribute."); García-Carrasquillo, 483 F.3d at 130.

          Thus, the government shoulders the burden of establishing

that the defendants here had the particular purpose of committing

the unlawful act of narcotics distribution when in possession of

the controlled substances. See Clark v. Arizona, 548 U.S. 735, 766

(2006) ("[A] defendant is innocent unless and until the government

proves beyond a reasonable doubt each element of the offense

charged, including the mental element or mens rea." (internal

citations omitted)).   While there is evidence in the record to

support the defendants' possession of controlled substances, no

evidence supports the finding that their intent when receiving

drugs from "the box" and planting them in their targets' residences

was for any other purpose than fabricating false cases.

          It is well-accepted that specific intent -- an intangible

concept -- may be established by either direct or circumstantial

evidence. See United States v. Cannon, 589 F.3d 514, 517 (1st Cir.

2009); United States v. DesMarais, 938 F.2d 347, 352 (1st Cir.


                               -75-
1991) ("Seldom can 'specific intent' be established by direct

evidence . . . . [but it may] [n]evertheless . . . be demonstrated

'through the use of circumstantial evidence so long as the total

evidence, including reasonable inferences, is sufficient to warrant

a jury to conclude that the defendant is guilty beyond a reasonable

doubt.'" (quoting United States v. Campa, 679 F.2d 1006, 1010 (1st

Cir. 1982))).     Given the challenges presented in proving an

individual's subjective mental state, both this court and our

sister courts have recognized that a specific intent to distribute

controlled substances may be inferred from various factors.   These

factors include, among others, (1) the quantity of drugs in a

defendant's possession,37 (2) the purity of the drugs at issue,38

(3) the quantity of cash on a defendant,39 (4) the manner in which




37
    United States v. Cormier, 468 F.3d 63, 71 (1st Cir. 2006);
United States v. Rivera-Ruíz, 244 F.3d 263, 269 (1st Cir. 2001);
United States v. Latham, 874 F.2d 852, 862-63 (1st Cir. 1989)
(collecting cases supporting the notion that "possession of large
quantities of drugs justifies the inference that the drugs are for
distribution").
38
     United States v. Echeverri, 982 F.2d 675, 678 (1st Cir. 1993).
39
   United States v. Ayala-García, 574 F.3d 5, 13 (1st Cir. 2009);
United States v. Mangual-Santiago, 562 F.3d 411, 425 (1st Cir.
2009).

                                -76-
the drugs were packaged,40 (5) the presence of drug paraphernalia,41

(6) the lack of any evidence showing a defendant used or consumed

the type of drug seized,42 (7) the presence of firearms,43 (8) a

defendant's history of participation in drug distribution,44 or

(9) a combination of the above.45     Notably, such precedent for



40
    Ayala-García, 574 F.3d at 13 (finding that "the packaging
alone," consisting of ninety plastic cylinders of cocaine, forty-
four plastic bags of cocaine, and fifty-six aluminum wrappings of
heroin, "was strong circumstantial evidence that the drugs were
intended for distribution"); García-Carrasquillo, 483 F.3d at 130
n.12.
41
    United States v. García, 983 F.2d 1160, 1165 (1st Cir. 1993);
DesMarais, 938 F.2d at 352 (noting that "[a] reasonable inference
of specific intent to distribute" was supported "by the presence of
drug paraphernalia, including a triple beam scale, plastic baggies,
and magazines with current marijuana prices"); United States v.
Butler, 763 F.2d 11, 15 (1st Cir. 1985).
42
   See United States v. Andrade, 94 F.3d 9, 13 (1st Cir. 1996)
(noting fact that defendant did not have any "implements" with
which to smoke crack as factor supporting inference of intent to
distribute).
43
   Cannon, 589 F.3d at 518; United States v. Rivera-Calderón, 578
F.3d 78, 94 (1st Cir. 2009).
44
   United States v. Landrau-López, 444 F.3d 19, 24 (1st Cir. 2006)
(citing cases); United States v. Arias-Montoya, 967 F.2d 708, 712-
13 & n.7 (1st Cir. 1992) (noting evidence of "continuous dealing"
as relevant in assessing a defendant's intent regarding
distribution); see also United States v. LePage, 477 F.3d 485, 489
(7th Cir. 2007).
45
    United States v. Shurn, 849 F.2d 1090, 1093 (8th Cir. 1988)
("The intent to distribute may be proven by either direct or
circumstantial evidence and may be inferred from such things as the
possession of a large quantity of a controlled substance, its high
purity level, the presence of paraphernalia used to aid in the
distribution of drugs, large sums of unexplained cash, and the
presence of firearms.").

                               -77-
establishing a specific intent to distribute involves factors not

present   here.46   Although   such     cases   and   their   corresponding

principles remain relevant for purposes of our analysis, none fall

into the more narrow factual scope of our case: police officers

planting drugs in order to frame their marks and generate grounds

justifying an arrest.

           Here the evidence before the jury for purposes of proving

an intent to distribute on the part of the defendants included

witness testimony and audio and video recordings showing that

defendants received controlled substances, brought them to targets'

homes to plant them (thereby framing the victims and providing

grounds for arrest), and almost immediately thereafter, seized the

drugs and returned them to their place of storage so that the

vicious conspiratorial cycle of false inculpation could repeat

itself.   Described more succinctly, the evidence from which the

government asked the jury to infer a specific intent to distribute

was the officers' actual acts of physically moving controlled

substances amongst themselves to perform and complete the act of

planting. Accepting arguendo that the officers' physical acts here

of   planting   evidence   constitute    drug   distribution,     the   only


46
   The sole exception to this is that appellants here, as police
officers, likely were equipped with firearms as they carried out
their case fabrication schemes.       However, their being armed
correlated to their capacity as police officers and not to a
specific intent to further drug abuse or drug trafficking. See,
e.g., Carter v. Pathfinder Energy Servs., Inc., 662 F.3d 1134, 1148
("Police officers carry guns . . . .").

                                 -78-
evidence from which the jury could infer an intent to distribute

was from the alleged act of distribution itself.   I believe such a

conclusion in this case presents a two-fold problem.

          First, where specific intent is a distinct element of a

crime (as here), such element must be proved separately from the

actual commission of the crime itself.   See, e.g., Morissette, 342

U.S. at 276 (noting that evidence showing defendant actually took

property weighed towards whether defendant "conscious[ly] and

intentional[ly]" committed the crime; "[b]ut that isolated fact is

not an adequate basis on which the jury should find the criminal

intent to steal or knowingly convert . . . . [w]hether that intent

existed, the jury must determine, not only from the act of taking,

but from that together with defendant's testimony and all of the

surrounding circumstances"); United States v. Miles, 360 F.3d 472,

477 (5th Cir. 2004) ("[S]trict adherence to the specific intent

requirement contained in the text of the . . . statute is important

to ensure that only 'conduct that is really distinct from the

underlying specified unlawful activity' is punished under th[e]

provision." (quoting United States v. Brown, 186 F.3d 661, 670 (5th

Cir. 1999))); United States ex rel. Vraniak v. Randolph, 261 F.2d

234, 237 (7th Cir. 1958) (where specific intent is an element of a

crime, "the specific intent must be proved as an independent fact

and cannot be presumed from the commission of the unlawful act").

Thus, even if the officers' case fabrication actions constituted


                               -79-
drug distribution as such, the government cannot rest upon this

evidence alone to confirm whether the officers held the requisite

statutory     intent   to   distribute.         Such   evidence,     while

unquestionably relevant, still must be considered in light of the

surrounding circumstances.

            And secondly, the "surrounding circumstances" of this

case consist of the highly disturbing practice of police officers

fabricating cases by planting evidence. The officers' constant and

unchanging intent -- including while driving to the targets'

residences,   entering   their   homes,   and   placing   the   controlled

substances in a location for subsequent seizure -- was to create an

illusion of law enforcement, that is, catching their victims in a

seemingly illegal act, and using the illusion as a justification

for an unlawful arrest. The controlled substances here were simply

the officers' instrument of choice that they played to their

victims' downfall.

            The reality is that the officers could have selected from

a variety of instruments -- swapping narcotics for firearms,

ammunition rounds, or even endangered animals -- and still have

held the same intent (fabricating a case against a target and

creating grounds for their arrest) while performing the same

physical acts of driving to a home, temporarily depositing their

instrument-of-choice in a location, and subsequently retrieving it.

I find this to be a noteworthy point.


                                  -80-
            In reviewing other precedent in which an intent to

distribute has been inferred from varying factors such as drug

quantity,   drug    purity,   or    presence     of   drug   paraphernalia,    a

switching of drugs with another item would have changed the

question of intent entirely.        And yet here, if the officers could

have executed the same acts with different objects (i.e., not

controlled substances) and still satisfied the same intent and

achieved the same overall objective, I must ask: how can the

officers have held the requisite intent to distribute controlled

substances, if without such substances, their intent would have

remained the same?

            For    the   officers   here    to   have   held   an   intent    to

distribute, the court (as it has) would have to accept that an

intent to physically pass, move, or pick-up a controlled substance

is all that is needed to be shown to establish an intent to

distribute under the 1970 Act.         But this, in effect, emasculates

the specific intent requirement of § 841(a)(1) such that the crime

is degraded to one requiring only a general intent, an unacceptable

result under established law. Were § 841(a)(1) the latter, then an

intent to perform the actus reus of a crime would suffice for

liability to attach. But as we have noted, the crime of possession

with intent to distribute is one of specific intent requiring a

specific mens rea. See Pelletier, 666 F.3d at 10; see also Latham,

874 F.2d at 863 (concluding district court's jury instruction


                                     -81-
erroneously "permitted a finding of guilt if the defendant had a

general intent to distribute cocaine" and noting that "essential

elements" of the crime of possession with intent to distribute

cocaine included possession, "either actually or constructively,

. . . with a specific intent to distribute").

            Having carefully considered the plain language of the

statute, I fail to understand the majority's conclusion, the upshot

of which dilutes a specific intent crime's mental state requirement

to nothing more than a general intent showing.          I thus turn to the

Act   itself   for   guidance.       Though   this   court   generally     has

recognized that "[t]he words of the statute are the first guide to

any interpretation of the meaning of the statute . . . if the

meaning is plain," we also have noted that this "maxim has inherent

flexibility," as "[e]ven seemingly straightforward text should be

informed by the purpose and context of the statute."            Greebel v.

FTP Software, Inc., 194 F.3d 185, 192 (1st Cir. 1999).               The fact

that the defendants' objective actions, when broken down to their

most basic linguistic descriptive form, may be described as a

"delivery" or "transfer" of drugs does not, for me, resolve the

question of whether the officers held the requisite statutory

intent to distribute such substances.

            As the Supreme Court has recently noted, ceasing our

statutory   examination   at     a   literal-reading-only    point    in   the

analytical roadway "would ignore the rule that, because statutes


                                     -82-
are not read as a collection of isolated phrases, '[a] word in a

statute    may   or   may   not   extend        to   the    outer    limits    of    its

definitional possibilities.'" Abuelhawa v. United States, 556 U.S.

816, 819-20 (2009) (alteration in original) (quoting Dolan v. U.S.

Postal Serv., 546 U.S. 481, 486 (2006)); U.S. Nat'l Bank of Or. v.

Indep. Ins. Agents of Am., Inc., 508 U.S. 439, 455 (1993) ("Over

and over we have stressed that '[i]n expounding a statute, we must

not be guided by a single sentence or member of a sentence, but

look to the provisions of the whole law, and to its object and

policy.'" (alteration in original) (quoting United States v. Heirs

of Boisdore, 49 U.S. 113, 122 (1849))).                    Thus, ever mindful that

"[i]nterpretation of a word or phrase depends upon reading the

whole statutory text, considering the purpose and context of the

statute, and consulting any precedents or authorities that inform

the analysis," Dolan, 546 U.S. at 486, I shift back into drive from

my plain language stop and proceed onward down the statutory

language   analysis     highway     to    determine        whether    an    intent    to

fabricate cases equates to an intent to distribute.

B.   Statutory Purpose

            Section 841 is contained in Chapter 13 (Drug Abuse

Prevention and Control) of Title 21 (Food and Drugs) of the 1970

Controlled   Substances      Act.        Before      exploring      the    legislative

history (which we typically turn to for purposes of understanding

a statute's meaning), I turn to the historical context surrounding


                                         -83-
enactment of the Controlled Substances Act.   See generally Branch

v. Smith, 538 U.S. 254, 266-71 (2003) (considering historical

context surrounding passage of the Voting Rights Act); Rosebud

Sioux Tribe v. Kneip, 430 U.S. 584, 589-615 (1977) (reviewing the

same in assessing the legislative history of three congressional

acts and their effect on the boundaries of the Rosebud Reservation

in South Dakota).   This is a highly relevant backdrop to assessing

Congress's intent in passage of the Act, as a large number of drug

laws already were present on the legislative books preceding its

enactment, raising the question as to why Congress needed to create

the Act, what void in the then-existing drug laws the Act was

intended to fill, and how it was different from other provisions

Congress previously had relied upon to target the ever-growing drug

menace.

          1.   Historical Context

          The Controlled Substances Act was the product of a

decades-long battle of trying to curb the ever-rising tide of drug

abuse and drug trafficking in the United States. The Act, however,

was not Congress's first swing at bat in attempting to combat the

growing drug market. Congress's efforts to erect legislative walls

to control the flow of narcotics both into and within the United

States, and to counter the social problems associated with drug




                                -84-
abuse and addiction, date as far back as the nineteenth century.47

A review of those laws pre-dating the Act reveals a plethora of

legislation with two predominant targeting themes: (1) drug abuse

and (2) drug trafficking

           The turn of the century brought with it the rising

popularity of patent medicines used to treat common ailments.

These medicines, however, contained addictive ingredients (e.g.,

opium,   morphine,   and   cocaine)   and   contributed   to   a   growing

population of addicts.       To combat these sources of addiction,

Congress enacted legislation, the Pure Food and Drugs Act of 1906,

that required labeling of medicines and prohibited the manufacture

or shipment of misbranded or adulterated drugs in interstate

commerce.48   The goal was to discourage consumption via public

exposure of such medications' addictive and dangerous ingredients.




47
   In 1842, Congress placed opium on its tariff lists, viewing the
narcotic as a source of government revenue. See Tariff of 1842
("Black Tariff"), Act of Aug. 30, 1842, ch. 270, 5 stat. 548, 558;
see also Thomas M. Quinn & Gerald T. McLaughlin, The Evolution of
Federal Drug Control Legislation, 22 Cath. U. L. Rev. 586-90 (1972-
1973) (hereinafter "Quinn & McLaughlin"). As opium smoking began
infiltrating varying levels of society, new revenue brought with it
new problems of drug abuse and addiction. Congress accordingly
began tightening the means of general accessibility to the drug,
placing high taxes on all imported smoking opium.          Quinn &
McLaughlin, at 590 (citing Act of July 12, 1862, ch. 163, 12 stat.
543, 548).
48
    Pure Food and Drugs Act of 1906, ch. 3915, 34 Stat. 768,
repealed by Act of June 25, 1938, ch. 675, 52 Stat. 1059; see also
Quinn & McLaughlin, at 590-91.

                                 -85-
          Subsequent years showed Congress taking more forceful

steps to restrict and contain the flow of narcotics, whether into,

out of, or within the United States,49 and more narrowly target the


49
    Between 1909 and 1914, the federal government banned the
importation and exportation of smoking opium, see Opium Exclusion
Act, Pub. L. No. 60-221, 35 Stat. 614 (1909), severely restricted
the import of other forms of opium, see Narcotics Drugs Import and
Export Act of 1914, Pub. L. No. 63-230, 38 Stat. 275 (repealed
1970), and heavily taxed opium's domestic production, see Harrison
Narcotics Tax Act, ch. 1, 38 Stat. 785 (1914).

   In 1922, Congress passed the Narcotic Drug Import and Export
Act, Pub. L. No. 67-227, 42 Stat. 596 (1922), adding cocaine to the
list of drugs banned from entry into the country.

   In 1937, Congress passed the Marihuana Tax Act, which required
participants in the marijuana distribution chain to register with
the government and to pay a tax, both increasing federal control
over the drug and creating at least a monetary deterrence for those
seeking its purchase.    Pub. L. No. 238, 50 Stat. 551 (repealed
1970); see also Gonzales v. Raich, 545 U.S. 1, 11 (2005). Also in
the 1930s, Congress continued to tighten its controls over the
increasing black market in illegal drugs, passing both the
Informers Act, ch. 829, 46 Stat. 850 (1930) (authorizing payment of
informers for violations of drugs laws), and the Vehicle Seizure
Act, ch. 618, 53 Stat. 1291 (1939) (prohibiting the transport of
narcotics in or by means of a vessel, vehicle, or aircraft).

   Congress continued to break new ground in drug control in the
1960s. Although it previously had focused on the flow of narcotics
into the general public by targeting U.S. ports, in 1960 Congress
enacted the Narcotic Manufacturing Act, Pub. L. No. 86-429, 74
Stat. 55 (1960) to control the quantities of narcotics actually
manufactured within the United States.

     Congress's last big move before enacting the Controlled
Substances Act was its 1965 amendments to the 1906 Food, Drug and
Cosmetic Act. See Drug Abuse Control Amendments of 1965, Pub. L.
No. 89-74, 79 Stat. 226 (1965).         These amendments expanded
Congress's narcotics regulation into the realm of "dangerous drugs"
depressants, stimulants, and hallucinogens), targeting all forms of
their illicit traffic and imposing various administrative
requirements on those involved in the production, sale, or disposal
of such drugs. See Quinn & McLaughlin, at 603-05.

                               -86-
problems of drug abuse and drug addiction,50 all while adjusting its

means of drug enforcement, shifting powers from the Department of

Treasury and the Department of Health, Education, and Welfare,

ultimately into the hands of the Department of Justice.51


50
   By the late 1920s, Congress faced an ever-increasing population
of addicts and drug abusers.      One such rising population was
addicts in prison.    To target the increasing numbers, Congress
passed the Porter Act in 1929, ch. 82, 45 Stat. 1085 (1929), which
created two treatment centers to provide rehabilitative care for
convicted addicts. Quinn & McLaughlin, at 599.

    Another population of concern was young people. Following a
Special Senate Committee on Organized Crime's study on the rising
number of young addicts during the years 1946 through 1951,
Congress increased penalties for narcotics violations both in 1951,
see Boggs Act of Nov. 2, 1956, ch. 666, 65 Stat. 767 (repealed
1970), and again in 1956, see Narcotics Control Act of 1956, Pub.
L. No. 84-728, 70 Stat. 567 (repealed 1970).          See Quinn &
McLaughlin, at 601-02.

   In the 1960s, Congress again revamped its approach to addicts
and passed the Narcotic Addict Rehabilitation Act, Pub. L. No. 89-
793, 80 Stat. 1438 (1966).       The Act expanded rehabilitative
treatment from imprisoned addicts to those who voluntarily sought
treatment for their illness.
51
   The Department of Treasury originally served as the government's
main enforcer against the drug market, with Congress creating the
Prohibition Bureau of the Department of Treasury in 1927.       See
Quinn & McLaughlin, at 599; see also Raich, 545 U.S. at 10. In
1930, as enforcement needs grew, a separate agency was created,
the Federal Bureau of Narcotics. See id.; see also Act of 1927,
ch. 348, 44 Stat. 1381 (1927).

   Congress's focus in the 1960s on dangerous drugs caused the Food
and Drug Administration ("FDA") of the Department of Health,
Education, and Welfare ("HEW") to step in and create the Bureau of
Drug Abuse Control. See Quinn & McLaughlin, at 605. By 1968,
jurisdiction over dangerous drugs officially was transferred from
the FDA to the Department of Justice, see Reorganization Plan No.
1 of 1968, § 2(a), 28 U.S.C. § 509 (1970), signifying a merger of
both the Department of Treasury's Bureau of Narcotics and the HEW's
Bureau of Drug Abuse Control.

                               -87-
            Although Congress enacted various laws to target both

drug trafficking and drug abuse throughout the early to mid-

twentieth century, the main drug control law before Congress's

passage of the Controlled Substances Act was the Harrison Narcotics

Act of 1914, ch. 1, 38 Stat. 785 (repealed 1970).                        The Act

signified the government's firm interjection of itself into the

darker   realm    of   narcotics    trafficking    in    the    United   States,

implanting methods of federal control and regulation that endured

until the 1970 consolidation of the drug laws.

            The Harrison Act served two principal purposes: (1) it

created a federal watchdog system whereby the trafficking in

narcotics   was    surveilled      from   the   drugs'   date     of   entry    or

manufacture until their time of consumption, and (2) it established

criminal penalties for drug trafficking that occurred outside

legally authorized entities, persons, or chains.               See generally 38

Stat. 785; United States v. Doremus, 249 U.S. 86, 90-95 (1919)

(discussing Harrison Act's regulation of drugs and upholding the

Act on grounds that it did not exceed Congress's tax powers).                  The

Harrison Act thus affirmatively placed a fork in the drug marketing

road -- which has remained firmly planted ever since -- dividing

the flow of narcotics between two distinct paths, the high (legal)

road, and the low (illegal) road.           The Harrison Act directed such

narcotic traffic by requiring manufacturers, producers, dispensers,

distributors, and purchasers of drugs to both register with the


                                     -88-
government and to pay a special occupational tax.           See Quinn &

McLaughlin, at 593; see also Raich, 545 U.S. at 10-11.       Any type of

sale, transfer, or exchange of drugs could only occur following a

written order -- limited to execution on documents specifically

provided by the Commissioner of Internal Revenue -- made by the

person receiving such drugs.      See Quinn & McLaughlin, at 593-94.

Lastly, strict record-keeping requirements were imposed on anyone

involved in the drug distribution system, allowing Congress to

maintain a vigilant eye over both the drugs themselves and their

corresponding transferors and recipients.

              Notably, the Harrison Act's efforts to target the illicit

drug market -- by casting light on all types of transfers and

participants in the drug distribution system -- had the unfortunate

effect   of    pushing   illegitimate   transactions   further   into   the

shadowy realms beyond the reach of the law, with black market

transactions thriving, like mushrooms, in the darkness.52         After a


52
   An effect of the Harrison Act that one commentator has noted is
tied into section 2 of the Act, which exempted from coverage the
dispensing or distribution of drugs "to a patient by a
physician . . . in the course of his professional practice," ch. 1,
§ 2(a), 38 Stat. 785, at 786 (1914). The upshot of the provision,
however,   was   a   wave  of   patient-addicts   seeking   "legal"
administration of a drug from their doctor.      See, e.g., United
States v. Behrman, 258 U.S. 280 (1922); Jin Fuey Moy v. United
States, 254 U.S. 189 (1920); Webb v. United States, 249 U.S. 96
(1919). As courts tightened up on those medical treatments they
deemed to fall within the legal provisions of the Harrison Act,
addicts, being increasingly forced out of doctors' offices, sought
a new supply in the black market. And so, "[t]he addict-patient
vanished; the addict-criminal emerged in his place." Rufus King,
The Drug Hang-Up: America's Fifty-Year Folly 43 (1974).

                                   -89-
patchwork of laws directed at targeting drug trafficking and drug

abuse, the narcotics theme took full and center governmental stage

with President Nixon's assumption of the presidency in 1969.

           President Nixon's famous declaration of a "war on drugs"

led to a complete transformation of the drug policy playing field.53

Congress sought to create legislation "that would consolidate

various drug laws on the books into a comprehensive statute,

provide meaningful regulation over legitimate sources of drugs to

prevent   diversion   into   illegal   channels,   and   strengthen   law

enforcement tools against the traffic in illicit drugs."         Raich,

545 U.S. at 10; see also id. at 12 ("[P]rompted by a perceived need

to consolidate the growing number of piecemeal drug laws and to

enhance federal drug enforcement powers, Congress enacted the

[Controlled Substances Act]").     And so the historical marathon of

legislation came to a rest and the Comprehensive Drug Abuse

Prevention and Control Act of 1970 came into being, consisting of

three titles: Title I, addressing the prevention and treatment of

narcotic addicts; Title II (most relevant for purposes of this

appeal), addressing drug control and enforcement; and Title III,

addressing the import and export of controlled substances.            84

Stat. 1238, 1242, 1285.




53
    See D. Musto & P. Korsmeyer, The Quest for Drug Control:
Politics and Federal Policy in a Period of Increasing Substance
Abuse (1963-1981) 60 (2002).

                                 -90-
            2.    Legislative History

            The legislative history of the Controlled Substances Act

reveals that Congress transferred its same twofold intent as had

existed in prior legislation, namely, targeting drug abuse and drug

trafficking, into its passage of the 1970 Act.           The Report of the

Senate Judiciary Committee on the Controlled Substances Act of 1969

states that "[t]he control of drug abuse and of both the legitimate

and illegitimate traffic in drugs is the main objective of the

bill."   S. Rep. No. 91-613, at 4 (1969) (emphasis added).               The

House Committee Report on the bill similarly notes that the Act was

intended to unite in a single statute the prior "plethora of

legislation" targeting drug offenses, bringing together the "more

than 50 pieces of legislation" that previously had targeted the

twin evils of drug abuse and drug traffic and that had led to "a

confusing   and    often   duplicative   approach   to    control   of   the

legitimate industry and to enforcement against the illicit drug

traffic."   H.R. Rep. No. 91-1444, 4571 (1970).54        Additionally, the


54
   The House Committee Report describes the Controlled Substances
Act's purpose as:

     to deal in a comprehensive fashion with the growing
     menace of drug abuse in the United States (1) through
     providing authority for increased efforts in drug abuse
     prevention and rehabilitation of users, (2) through
     providing more effective means for law enforcement
     aspects of drug abuse prevention and control, and (3) by
     providing for an overall balanced scheme of criminal
     penalties for offenses involving drugs.

H.R. Rep. No. 91-1444, at 4567 (emphasis added).

                                  -91-
House   Committee   Report   breaks   the   soon-to-be   Act   into   three

provisions, Title I (focusing on drug abuse), and Titles II and III

(focusing on drug trafficking), the division of which further

reaffirms Congress's twofold objective.55

           Exploration into the legislative history additionally

reveals the following regarding Congress's intent in passing the

Controlled Substances Act.

                    a.   Drug Abuse

           The legislative history confirms that Congress intended

to maintain its focus on drug abuse. Specifically, Congress sought

to define those drugs of interest, focusing on their "abuse

potential, and psychological and physical effects," using such

categorizations as a basis for creating penalties that corresponded

with the severity of a substance's abuse potential.        H.R. Rep. No.

91-1444, at 4571; 4575-77; 4599-605; see also Touby v. United

States, 500 U.S. 160, 162 (1991) ("Violations involving schedule I

substances carry the most severe penalties, as these substances are


55
    Specifically, Title I focuses on the problem of drug abuse,
i.e., drug addiction and forms of rehabilitation, treatment, and
prevention.   See H.R. Rep. No. 91-1444, at 4568-69 (describing
Title I as "establish[ing] rehabilitation programs relating to drug
abuse," and increasing "efforts in the rehabilitation, treatment,
and prevention of drug abuse"). Titles II and III aim at drug
trafficking, both within and outside of the United States. See
Raich, 545 U.S. at 12 (stating Title II "repealed most of the
earlier antidrug laws in favor of a comprehensive regime to combat
the international and interstate traffic in illicit drugs."); see
also H.R. Rep. No. 91-1444, at 4571 (noting Title III "provides for
control of imports and exports of drugs subject to abuse . . . with
criminal penalties for transactions outside the legitimate chain").

                                  -92-
believed to pose the most serious threat to public safety.");

United States v. Moore, 423 U.S. 122, 132 (1975) (noting that "[i]n

enacting the CSA Congress attempted to devise a more flexible

penalty structure than that used in the Harrison Act," with

penalties "geared to the nature of the violation, including the

character of the drug involved"); see also Gonzales v. Oregon, 546

U.S. 243, 273-74 (2006).    Congress's consideration of the physical

and mental effects substances could have on an individual required

it to acknowledge those drugs capable of inciting dependency and

awakening new addict populations, the latter of which could further

foster incidents of drug trafficking.       H.R. Rep. No. 91-1444, at

4573-74;   4592-95;    4599-605.      Congress's   review   of   various

substances' addictive natures for purposes of categorization,

determination of corresponding penalties based on their "abuse

potential," and concern with recurring drug abuse's effects on the

individual, further reaffirm Congress's intent to target drug abuse

under the Act, with drug abuse being equated with drug addiction.

See Oregon, 546 U.S. at 273 (noting the Controlled Substances Act

"consistently connect[s] the undefined term 'drug abuse' with

addiction or abnormal effects on the nervous system").

                  b.   Drug Trafficking

           The legislative history also confirms Congress's directed

aim at drug trafficking, both legitimate and illegitimate.           See

Moore, 423 U.S. at 134-35 ("The legislative history [of the


                                   -93-
Controlled Substances Act] indicates that Congress was concerned

with the nature of the drug transaction . . . . [and] with the

diversion    of   drugs   from    legitimate    channels     to   illegitimate

channels.").      For instance, the House Committee Report states the

Act's goal of "reduc[ing] the availability of drugs subject to

abuse    except    through   legitimate     channels    of    trade   and   for

legitimate uses".     H.R. Rep. No. 91-1444, at 4574; see also id. at

4569 (same); id. at 4571-72 (same); id. at 4589 (same); id. at 4590

(acknowledging that "law relating to the regulation of narcotics

provides a closed system" of such drugs, making it "possible to

keep diversions of narcotic drugs from legitimate channels of trade

to an almost irreducible minimum"); id.                at 4607 (noting the

importance of maintaining "effective controls against diversion of

particular     controlled    substances     into   other     than   legitimate

medical, scientific, and industrial channels").

             Additionally, the Senate Judiciary Committee Report on

the     Controlled   Substances    Act    of   1969,   containing     parallel

provisions to those ultimately included in the 1970 Act, echoed

that bill's aim at "both the legitimate and illegitimate traffic in

drugs," S. Rep. No. 91-613, at 4, its section 502 as providing

"additional penalties . . . for those involved in the legitimate

drug trade for illegal" trafficking, and its section 503 as

applying "[f]urther penalties . . . for registrants for illegal

distribution," id. at 9.         The Senate's Report further posits that


                                     -94-
"[a]pprehension        of    the     serious       traffickers     and     illicit

manufacturers of drugs is probably the most effective way to

control the drug problem."           Id. at 10.         This language from both

reports    confirms      Congress's       goal     of   distinguishing     between

legitimate versus illegitimate drug trafficking, and, via its

legislative     arm,   creating      channels      with   which   to    divert    the

movement   of    drugs      away   from    illegitimate       streams    and     into

legitimate waters.

           Regarding the Act's aim at drug trafficking, we also

observe these points.         First, the legislative history repeatedly

distinguishes between legitimate versus illegitimate forms of

trafficking.       See,      e.g.,    H.R.       Rep.   No.   91-1444,    at     4569

(distinguishing between members of the "legitimate distribution

chain" and those "outside the legitimate distribution chain"); id.

at 4571 (distinguishing between "the legitimate industry" and

"enforcement against the illicit drug traffic"); id. at 4572

(same); id. at 4574 (describing a reduction in drug availability

subject to abuse "except through legitimate channels of trade and

for legitimate uses"); id. at 4584 (same); id. at 4589 (same); id.

at 4590 (same); id. at 4601-02 (same); id. at 4606-07 (same).

           Second, the legislative history indicates that legitimate

"channels" or "markets" or "distribution chains" generally are

determined by whether or not the participants are registered or

authorized manufacturers, wholesalers, retailers, or users of


                                       -95-
narcotics, i.e., market participants; if they are not, then they

fall outside the legitimate realm and into the "illicit market"

category.      See H.R. Rep. 91-1444, at 4569 (stating the bill

requires "registration of manufacturers, wholesalers, retailers,

and all others in the legitimate distribution chain, and makes

transactions outside the legitimate distribution chain illegal");

id. at 4589 (same); id. at 4602 (same); id. at 4605-06 (same); S.

Rep. No. 91-613, at 6 (same).

            Third, Congress's imposed registration requirements serve

not only to verify whether a participant is involved in the

legitimate or illicit drug market, but also, to ensure Congress's

watchful gaze over each controlled substance and its respective

movements to try and further curtail drug abuse and its associated

problems.   See H.R. Rep. No. 91-1444, at 4569 (noting registration

of manufacturers, wholesalers, retailers, and others in legitimate

distribution    chain    meant   to   ensure        "control     by     the   Justice

Department of problems related to drug abuse").

            Fourth, legislative history links participation in drug

distribution    with    participation        in    the   drug    market       or   drug

industry.    Specifically, the legislative history indicates that

Congress sought to create a "closed system" of drug manufacturing,

distribution,    and    dispensing    that        (ideally)     would    lead      to   a

diminishment -- if not extinction -- of the illicit drug market.

See H.R. Rep. No. 91-1444, at 4571-72 ("The bill is designed to


                                      -96-
improve the administration and regulation of the manufacturing,

distribution, and dispensing of controlled substances by providing

a 'closed' system of drug distribution for legitimate handlers of

such    drugs"   that    would      "significantly     reduce    the    widespread

diversion of these drugs out of legitimate channels into the

illicit market, while at the same time providing [for a] legitimate

drug industry . . . ."); see also id. at 4574.

             Similarly, Congress connects the flow of controlled

substances with its effect on commerce, again effectively linking

drug distribution with the drug market. See H.R. Rep. No. 91-1444,

at 4596 ("Controlled substances either flow through interstate or

foreign commerce or they have a substantial and direct effect upon

interstate commerce . . . ."); id. ("Those substances manufactured

or     distributed      on    a     purely    intrastate      basis    cannot    be

differentiated       from     those     manufactured     or     distributed     for

interstate commerce . . . .").

             In sum, the legislative history on trafficking reveals

that Congress intended to target both legitimate and illegitimate

drug trafficking; legitimate trafficking correlates with drug

movement through legitimate "channels" or "distribution chains;"

the    key   players     in   a      "legitimate    channel"     or    "legitimate

distribution      chain"          consist    of    registered     manufacturers,

wholesalers, retailers and the like; registration serves the dual

purpose of enabling effective monitoring of all legitimate drug


                                        -97-
transfers and further curbing incidents of drug abuse through

careful surveillance; Congress connects drug distribution, whether

via registered or unregistered entities, with participation in the

drug market, whether licit or illicit; and it lastly links any such

participation in the drug market with a potential for drug abuse

and its corresponding problems.

           It is thus beyond cavil that the object and intent of the

Controlled Substances Act was the control of drug abuse and drug

trafficking.     With this legislative framework in mind, I return to

the facts of our case.

C.   Back to the Facts

           The evidence adduced at trial revealed that the officers'

intent at all times while handling the controlled substances was to

fabricate a case against a given mark.       Specifically, the evidence

(consisting of testimony from cooperating witnesses and audio and

video recordings) showed that all controlled substances were kept

in the care and custody of Santiago.         Santiago only accessed the

box, or allowed others to so access the box, when officers were

planning to execute a search warrant or perform another form of

police intervention potentially leading to arrest.         Officers who

received   the     controlled   substances    did   so   with   specific

instructions to make any search or intervention turn out "positive"

through the use of planted drugs.        The officers only use of the

drugs consisted of going to a location in which the target was


                                  -98-
located, planting the evidence, and using it as grounds for a

seemingly lawful arrest.   All drugs were then immediately returned

to the black box, to a co-conspirator's control, or, if there was

more than one search or intervention in a given day, used again in

the same manner to falsify grounds for a mark's arrest.

          Thus, taken together, the evidence shows that the one

sole, consistent purpose motivating the officers' actions and

collective scheme was to falsify cases against certain targets by

means of planting evidence, with controlled substances serving as

their weapon of choice, and to retrieve and store the drugs once

they no longer were being used for such falsification purposes.56


56
    Even the government's framing of the officers' intent in its
indictment reveals the same purpose. In its "Object of the [Count
Two] Conspiracy" section, the government states:

     It was the object of the conspiracy to possess with the
     intent to distribute controlled substances in the
     fabrication of cases against individuals in the
     Commonwealth of Puerto Rico in order to further the
     object of the conspiracy contained in Count One of this
     indictment.

(Emphasis added).

The government describes the object of the count one conspiracy as
"[t]o plant illegal controlled substances on or near persons in the
Commonwealth of Puerto Rico," and "[t]o swear out false search
warrant affidavits against persons in the Commonwealth of Puerto
Rico," both of which resulted in "the unreasonable seizures and
unlawful detentions and arrests of these persons."

   In its charging of the "Manner and Means" the officers' used to
effectuate the object of their count two conspiracy, the government
provides:

     The foregoing object of the [Count Two] conspiracy was to

                                -99-
Their intent was never to consume (or try and make others consume)

the narcotics or use the drugs in a way that raised a potential for

addiction (i.e., drug abuse), nor was their objective to introduce

or circulate the drugs into society's illicit drug market channels

(i.e., drug trafficking).57


     be accomplished as follows:

     1.   Defendants and other uncharged co-conspirators would
     use their status as sworn officers of the POPR Mayaguez
     Drug/Narcotics/Vice Unit to retain controlled substances
     seized at various times during the conspiracy in order to
     use these controlled substances to fabricate cases
     against individuals in the Commonwealth of Puerto Rico.

     2.    The defendants and other uncharged co-conspirators
     would    share  these   controlled  substances   amongst
     themselves in order to assist each other in carrying out
     the objects of the conspiracy contained in Count One of
     this Indictment.

(Emphasis added).
57
   As to this last point, the only recipients of the drugs in the
planting scheme were police officers; their victims never had any
knowledge as to the drugs' presence on their property, and though
the victims may have had questionable legal backgrounds, they still
never consented or willingly participated in receipt of the
controlled substances for which the officers arrested them.
Contrary to the majority's insinuation, simply because the
officers' victims may have engaged in drug deals in the past does
not mean that the officers' leaving of drugs on the targeted drug
leaders or dealers' properties constituted an insertion of drugs
into an illicit channel at the particular time of planting. See
Maj. Op. at 46 n.26 ("The evidence is that the officers did intend
to introduce the drugs into society's illicit channels . . . .
Indeed, the evidence shows that the officers repeatedly transferred
the drugs to known drug leaders and dealers, often leaving drugs
somewhere on the drug dealer's property so that the drugs would be
'discovered' by other officers."). In fact, the drugs never left
the control or authority of the police officers, who at the time of
planting, already were in the process of searching a victim's home,
with their targets accordingly seized and under their authority

                              -100-
           Courts, including ours, have consistently recognized

Congress's intent to broadly target ever-evolving forms of drug

transactions through enactment of the Controlled Substances Act and

its coinciding provisions.58        Moreover, the legislative history

makes   clear   that   Congress's   goal    in   enacting   the   Controlled

Substances Act was to target drug abuse and drug trafficking, and

that §§ 841(a)(1) and 846 were two such widely-sweeping provisions

through which Congress intended to prevent, or at least control,

either of such double troubles from happening or increasing in

occurrence. However, the fact that Congress intends a law to apply

broadly does not mean that it or its corresponding provisions are

limitless in application.

           It is axiomatic that the law presumes men intend the

natural consequences of their actions, but this presumption fails

where the evidentiary mirror reflects an intent different from that

required under the statute.     Pico v. United States, 228 U.S. 225,

231 (1913); McDonald v. United States, 9 F.2d 506, 508 (8th Cir.

1925) ("While it is a fundamental rule that men are presumed to



during the execution of the search.
58
   See, e.g., United States v. Wallace, 532 F.3d 126, 129 (2d Cir.
2008) (noting that the terms "distribute" and "deliver" reflect a
congressional intent "'to proscribe a range of conduct broader than
the mere sale of narcotics'" (quoting United States v. Washington,
41 F.3d 917, 919 (4th Cir. 1994))); United States v. Tingle, 183
F.3d 719, 727 n.3 (7th Cir. 1999) ("Courts usually interpret the
term 'distribution' and related words quite broadly."); United
States v. Pruitt, 487 F.2d 1241, 1245 (8th Cir. 1973).

                                    -101-
intend the natural consequences of their acts, yet this presumption

cannot prevail in the presence of positive proof of a specific

intent different from that required by the statute.").                 In such

instances, "it devolves upon the government to present affirmative

evidence    of   the   existence    of    the    required   unlawful    intent"

essential to the crime charged.           McDonald, 9 F.2d at 508.

            In my view, the government's evidence falls short of the

requisite   specific    intent     mark    for   us   to   affirm   appellants'

convictions for violating 21 U.S.C. §§ 841 and 846.                 See United

States v. Feola, 420 U.S. 671, 686 (1975) ("[T]o sustain a judgment

of conviction on a charge of conspiracy to violate a federal

statute, the Government must prove at least the degree of criminal

intent necessary for the substantive offense itself."); Ingram v.

United States, 360 U.S. 672, 678 (1959).              The officers' specific

intent under the facts of this case does not equate with the dual

objects which Congress has historically pursued in its controlled

substances legislation and on which it set its legislative eyes in

the passage of the 1970 Act and the corresponding provisions of

§§ 841(a)(1) and 846: drug abuse and drug trafficking.59                    See


59
   The majority takes issue with my contention that Congress's goal
in enacting the Controlled Substances Act, and in particular,
§ 841(a)(1), was to target the double evils of drug abuse and drug
trafficking. The majority itself, however, seems to concede the
relevance of such factors in its discussion of why it claims I
mistake overall objective for specific intent. Specifically, the
majority discusses United States v. Boidi, 568 F.3d 24 (1st Cir.
2009).   But the language cited by the majority to support its
understanding of the term "distribute" and its corresponding intent

                                    -102-
Oregon, 546 U.S. at 268 (referring to the Controlled Substances

Act's "statutory purposes to combat drug abuse and prevent illicit

drug trafficking" (emphasis added)); Raich, 545 U.S. at 12 (stating

"[t]he main objectives of the [Controlled Substances Act] were to

conquer drug abuse and to control the legitimate and illegitimate

traffic in controlled substances") (emphasis added); United States

v. Pumphrey, 831 F.2d 307, 309 n.3 (D.C. Cir. 1987).

                               III.

          After a thorough search, I have been unable to find any

decision, reported or otherwise, in which an individual has been

charged or convicted for violation of the statutes as charged under

count two, nor has the majority (or the parties, for that matter)

pointed to any such decision or precedent.60   The absence of any

precedent since the Controlled Substances Act's enactment in which

a person has been charged (much less convicted) for possession of

controlled substances with an intent to distribute -- where the



-- i.e., "[w]hether or not sharing [drugs] with a girlfriend is
often so prosecuted, it is as much 'distribution' as selling it on
a street corner," Maj. Op. at 36 (quoting Boidi, 568 F.3d at 29) --
still reflects what I believe were Congress's twin goals in
enacting the underlying statute and the focal points at which it
intended to direct the statute's aim: drug abuse (the girlfriend's
consumption of the drugs) and drug trafficking (selling on the
street corner).
60
    Those cases cited by the majority in footnote 25 as alleged
support for the contrary conclusion do not persuade otherwise;
rather, such cases concern classic acts of drug distribution
(involving either drug abuse or drug trafficking), actions which
the history of this legislation clearly prohibits.

                              -103-
only proffered evidence was the individual's planting of drugs with

the specific purpose to frame others -- I find to be highly

compelling.    Though the majority brushes this lack-of-precedent

contention    aside   on    grounds    of     prosecutorial   discretion    and

claiming that a scarcity of precedent "says nothing about the

incidence rate of similar misconduct . . . and nothing about

whether similar prosecutions were brought but did not result in

reported decisions," Maj. Op. at 43, I respectfully take issue with

its more cavalier response to what I believe is a relevant point.61

            To begin with, I flag this concern not because I believe

it may reasonably be contended that the underlying acts of planting

at issue here never have taken place before, nor because I believe

we hold the power to invalidate a conviction solely on the basis of

whether a track record of such prosecutions in the past exists.

See Maj. Op. at 44.     As to the former point, though one would hope

such incidents are few and far between, I am not so naive as to

think that past police misconduct has never encapsulated such

condemnable acts.          And to the latter, I raise this lack-of-

precedent    point    solely   to   reinforce      my   contention   that   the



61
    Though the majority finds this dearth of law an unpersuasive
point, when challenging my contention (based on the Controlled
Substances Act's legislative history) that a specific intent to
distribute drugs should somehow trigger or implicate Congress's
twin goals of targeting drug abuse or drug trafficking, the
majority cites to a lack of precedent to support its position that
such factors are not part of the analysis for assessing specific
intent under § 841. Maj. Op. at 46.

                                      -104-
distribution statutes at issue -- 21 U.S.C. §§ 841(a)(1) & 846 --

are not the appropriate tools with which to tackle the opprobrious

charges underlying count two (i.e., that possessing drugs with an

intent   to    fabricate   cases   against   targets   is   equivalent   to

possessing drugs with the specific intent to engage in drug

distribution).      Notably, the acts of case fabrication at issue,

clear violations of individuals' civil rights, are not without

remedy -- they unquestionably fall, as evidenced supra, within the

ambit of other statutes enacted by Congress, with 18 U.S.C. § 241

serving as one of the weapons it more commonly uses to target such

acts of civil rights infringement.62

              Moreover, I find it quite telling that the government

deemed this dearth of supporting precedent a relevant factor when

deciding which charges it properly could bring in this case.

Specifically, the government at oral argument explained that, when

initially preparing the indictment in this case, "the Department"

(which I presume to mean the Department of Justice) sent out an

agency-wide email requesting the respective views of all other

"offices" (which I assume refers to all other U.S. Attorney

offices), as to whether the officers in this case could be charged

with possession with intent to distribute for their underlying acts


62
   For this reason, I take no issue with the majority's point that
officers lawfully engaged in drug distribution are shielded from
liability pursuant to 21 U.S.C. § 885(d), but that those who
unlawfully participate in such acts may have their cloaks of
immunity pierced. See Maj. Op. at 37-40.

                                   -105-
of police misconduct.        The government conceded that its broad

conferral revealed no consensus whatsoever from the Department as

to   whether   such   acts   fell   within    the   ambit    of   21   U.S.C.

§ 841(a)(1). Nevertheless, despite this lack of consensus, the

Puerto Rico office decided to proceed.

           At the very least, the fact that no other judgment has

been issued sustaining the government's novel interpretation of an

intent to distribute as including an intent to falsify cases

through planting evidence supports my concern that such a reading

does not fall within Congress's intended purview of § 841's

possession-with-intent-to-distribute         proscription.        Indeed,   it

borders on the preposterous to conclude that out of ninety-three

U.S. Attorney Offices in the United States, only the Puerto Rico

office has not been derelict in charging under the law in question,

and that the remaining offices have apparently been blind to what

the majority believes was a clear proscription of the law since its

1970 enactment.   Tragic a statement as it may be, the District of

Puerto Rico is not the only jurisdiction in which rogue police

officers exist.   This is a regrettable, unfortunate fact of which

we could almost take judicial notice. But charging under a statute

for conduct of which no prior precedent exists may, in some

instances, be a form of rogueness which this court should not

sanction; indeed, such potential overreaching raises constitutional




                                    -106-
red flags that I fear may fly in future cases before this court.63

                                      IV.

              To be clear, any abuse of the authoritative badge is

reprehensible and an indignity to the very laws the badge is

charged   with    upholding.     But        I   simply   cannot    accept   the

government's -- and now majority's -- novel position that an intent

to fabricate cases and falsify arrests is tantamount to an intent

to   commit    drug   distribution.         Although     I   do   not   question

prosecutors' accepted discretion to pick and choose among those

statutes it deems most applicable to the crimes and charges at

issue, such power is not absolute, particularly where the evidence

does not support the crime charged.             This is such a case.     I thus

would reverse the convictions of appellants Santiago, Cortés, and

Domínguez under count two and remand their cases for resentencing

based only on the count one conviction.                  For this reason, I

likewise dissent to Parts II.C.1 and II.C.2 of the opinion.




63
     The government's novel proposal to interpret and enforce
§§ 841(a)(1) and 846 in this radically new manner could prove
constitutionally problematic. See U.S. Const. amend. XIV; Kolender
v. Lawson, 461 U.S. 352, 357 (1983) (stating "the void-for-
vagueness doctrine requires that a penal statute define the
criminal offense with sufficient definiteness that ordinary people
can understand what conduct is prohibited and in a manner that does
not encourage arbitrary and discriminatory enforcement"); see also
Clark v. Martínez, 543 U.S. 371, 381-82 (2005) (canon of
constitutional avoidance "is a tool for choosing between competing
plausible interpretations of a statutory text, resting on the
reasonable presumption that Congress did not intend the alternative
which raises serious constitutional doubts").

                                  -107-